Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 1 of 60 PagelID 2350

Exhibit K —
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 2 of 60 PageID 2351

\

 

 

ILP Manual

 

Pasco Sheriff's Office

 

Revised 1/7/2016

 
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 3 of 60 PageID 2352

Foreword

“Improvise, Adapt, and Overcome” is a mantra engrained in organizations that constantly address
complex situations and then develop solutions to be successful. Since the Pasco Sheriff's Office
implemented Intelligence Led Policing (ILP) in 2011, we have continuously been in the process of
improvising, adapting, and overcoming to consistently create positive results in our operations.

Early on, we learned that processes in ILP must continuously adapt as the nature of crime and the threats
to aur community change rapidly. What may have worked yesterday, may not work as well today, and
Will be ineffective tomorrow. We know that we must consistently look and create best practices to
address issues, design guidelines that will allow for innovative and creative solutions, and utilize
intelligence and information to help us make the best decisions.

An element of success is innovation. It is the ability of our members and citizens to be able to develop
strategies to address emerging issues, formulate a plan, and quickly implement it. Speed is critical to
success and bureaucratic processes that delay implementation must be overcome. To allow innovation to
flourish, we must be brilliant at the basics and in our operations. There should be standard procedures in
place to address the issues we routinely face. Once we instinctively handle common issues, we can
flourish in innovation on how to proactively address future concerns before they arise.

Communications between our members and citizens is also a key component to success. Through crime
prevention measures or just simple open dialogue of crime in the community, we can work together to
find solutions. If we do not provide our citizens information, they will receive it another way that may
not be factually accurate. Communication through technology is rapid and our law enforcement agency
should be the first to inform the public of emerging issues, how to protect themselves, and how we are
serving them. If we do not communicate the message to our citizens, someone else will.

One of the most important elements to success is our members understanding and believing in the mission
along with valuing their input. Every member of this agency should be able to answer the question: Why?
Why do we operate the way we do? Why do we follow the doctrines of intelligence-led policing? Why
am I important to the process? When a member of this organization can answer the “why” they will then
proceed with: How can I make us better? Our philosophy is not just a “saying”, it is our business model.
It is imperative that supervisors understand our model and continuously teach it and allow feedback on
how we can improve it,

The process of intelligence-led policing will continue to change as threats emerge, technology advances,
and innovation leads to new processes to address issues. We will continue to improve and this living
document will continue to transform. When we see a new crime trend developing, a bureaucratic issues
getting in the way of progress, or a quality of life issue affecting our citizens, we will find a way to
improvise, adapt, and overcome, This is the foundation of continuous process improvement and of how
our organization should operate.

Chris Nocco, Sheriff
Pasco Sheriff's Office
Wo Fight As One
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 4 of 60 PagelD 2353

Section One: An Overview of Intelligence-Led Policing (ILP)

There are many approaches to law enforcement that have been implemented in various agencies
throughout the country. Each law enforcement executive bad a reason why he or she chose a
particular philosophy. Whether in response to a specific need or to help receive available grant
money, each philosophy has its own strengths and weaknesses. One of the benefits of
Intelligence-led Policing is that it embraces the best aspects of other philosophies into one
business model.

In his book bearing the same name, Dr. Jerry Ratcliffe, one of the foremost authorities on the
topic, defines Intelligence-led Policing or ILP as “a business model and managerial philosophy
where data analysis and crime intelligence are pivotal to an objective, decision-making
framework that facilitates crime and problem reduction, disruption and prevention through both
strategic management and effective enforcement strategies that target prolific and serious
offenders.” (Ratcliffe, 2008)

While ILP represented a paradigm shift in the focus or approach to law enforcement, it is not a
complete departure from existing successful practices, as mentioned. Rather, it is a new approach
to policing that utilizes the most effective aspects of existing policing models such as the
traditional policing model, community oriented policing and problem oriented policing to
achieve goals of crime reduction. To gain a better understanding of ILP and how it differs from
other established models, Table 1.1 illustrates five well known policing models and their unique
characteristics. ILP embraces a “top down” management approach to determine priorities
through extensive use of intelligence analysis with additional prioritization on prolific offenders
and problem areas. The model depends on analyzing information gathered from a multitude of
sources at every level of the agency to create useful and actionable intelligence. ILP embraces a
“top down” management approach to determine priorities through extensive use of intelligence
analysis with additional prioritization on prolific offenders and problem areas. The model
depends on analyzing information gathered from a multitude of sources at every level of the
agency to create useful and actionable intelligence.

Table 1,1 (Ratcliffe, 2008)

Supervisory Expectations:

The intelligence-led policing philosophy in place in our agency has a proven track record of
success. Like any successful initiative, ILP will remain successful only if it remains flexible and
adaptable to change and is supported by leaders within the organization, Though by design ILP is
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 5 of 60 PagelID 2354

a top-down management philosophy, the most important leaders in this process are our sergeants
and lieutenants.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 6 of 60 PagelD 2355

Section Two: Core Components of ILP

Prolific Offender Identification

A small minority of offenders commit significant amounts of crime. Identifying and targeting
these “prolific” offenders is a central strategy in ILP and may be the best way to use our scarce
police resources. Some studies show 6% of the criminals commit 60% of the crime and others
point to 20% of the criminals committing 80% of the crime. Regardless, with limited resources,
it is incumbent on us to focus our efforts on those criminals who we have reason to believe are
frequent or prolific offenders.

As new information is learned, it is important to share this information with investigators and the
analysts in the ILP Section,

While a standardized definition of a “Prolific Offender” helps align our agency’s strategy, it is
important to recognize that crime and criminals are ever-changing and no definition written can
capture every type of situation. Criminal events such a violent crime spree or serial rapist for
example may necessitate temporary realignment of focus.

Pasco Sheriffs Office Definition of a Prolific Offender:

A person of any age whe meets or exceeds a threshold calculated by weighting their three year
history in Pasco County, Florida of arrests and suspicions for burglary, theft, narcotics
violation, robbery, and/or any other forcible felony..A prolific offender must have been
arrested at least once.

Offenders in Pasco will be considered to be “prolific” based on the frequency and types of
offenses they have committed or are suspected of having committed. These offense types
include burglaries, thefts, narcotics violations, and forcible felonies. The time since their most
recent offense, and the age of the offender are also factored into the definition.

Limitations:

To maintain a reasonable focus, other crimes such as negligent abuse and fraud are not used to
identify prolific offenders. Some prolific offenders will have only burglary offenses, while
others will have mainly robberies or narcotics,

Offenders:

Offenders often follow trajectories of activity and eventually “age out” due to maturity or
personal circumstances. To account for this, age and time since the most recent offense are
factors which diminish the potential for an individual to reoffend,

Source data:
The definition ofa prolific offender will be based solely on information in the Records
Management
Case 8:19-cv-O00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 7 of 60 PagelD 2356

System (RMS). While offenders may have committed offenses in other jurisdictions, or for
which they were not suspected, using RMS data will allow for a quarterly snapshot of verifiable
crime. Robberies, burglaries, auto burglaries, and motor vehicle thefts make up the “Big-4” in
Pasco. To this definition, all other thefts, narcotics violations, and all other forcible felonies
have been added.

Offenses:

Being arrested or being entered as a suspect both contribute to the definition of a prolific
offender. A prolific offender must, by definition, have been arrested at least once. This
requirement is to avoid unjustified identifications such as an irate neighbor causing an individual
to be the suspect in numerous cases which never lead to an arrest,

Predictability:

Identification as a prolific offender does not guarantee that the individual will reoffend. The
relationship is merely a correlation between past and present behavior which may or may not
predict future behavior.

Timeframe:

In studies of the PSO RMS offense information, three or four years of historical data allowed for
the best predictor of future offending. The accuracy was highest for predictions extending out
for six or nine months. Three years of history are used in the PSO definition.

Selection:

To be selected as a potential prolific offender, the individual must meet at least one of the
following criteria:

1, Arrested for at least one forcible felony (due to the potential or inherent violence),

2. Arrested for at least three burglaries, thefts or narcotics violations,

3. Arrested for at least two burglaries, thefts or narcotics violations with at least two additional
suspicions, or Offenders are qualified for selection using a minimum set of criteria and then
scored and ranked to identify which are prolific offenders.

4, Arrested for at least one burglary, theft or narcotics violation with at least four additional
suspicions.

Once selected, individuals are scored and ranked by the number and severity of offenses
committed, age, and inactivity since the most recent offense.

Prolific Offender Scoring:
The scoring is based on the same types of offenses as is the sclection process, but multiple arrests
on the same day aré compressed into a single arrest. The scoring is totaled as follows:

1.4 points for each forcible felony arrest,
2.2 points for each forcible felony suspicion,
3. 2 points for each burglary, theft, or narcotics violation arrest, and
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 8 of 60 PageID 2357

;

4, 1 point for each burglary, theft or narcotics violation suspicion.

This total score is then reduced for both aging offenders and those who have not offended
recently. :

The score is reduced by one percent for each year the offender has aged over twenty. The score
is further reduced by ten percent for each year since their most recent arrest. Individuals with at
least nine points under these conditions are identified as Prolific Offenders according to the PSO
definition.

Examples of Prolific Offender Calculations:
The following four examples show how prolific offenders are identified (the names have been
changed):

1, Ari Haswari (11/17/1983) during the past four years was arrested for 19 offenses from the
burglaries, thefts, and narcotics violations category (most recently a year ago). His 38 points are
reduced by ten percent for the one year of inactivity and by 12% due to his age of 32. His
modified score is 30.4, well over the 9.00 needed to identify him as a prolific offender.

2. René Benoit (03/06/1996) was arrested for one forcible felony and eight other considered
offenses. His most recent arrest was two and a half years ago and he is under twenty years old,
His unmodified score is four points for the robbery and sixteen points for the other offenses for a
total of twenty points. This score is reduced by 25% because of his two and a half years of
inactivity. His age is under twenty, so there is no age modifier. His modified score is 15,0 (over
9.00) so his is also identified as a prolific offender.

3. Nikki Crawshaw (11/11/1988) had one forcible felony arrest and three other arrests for an
unmodified score of 10. Her most recent arrest was the prior month and her score is reduced by
six percent due to her age of 26. The resulting modified score is 9.4, so she is identified as a
prolific offender.

4, Tiffany Chase (12/27/1974) had six burglary, theft and robbery arrests for an unmodified score
of 12, However, due to a year and a half of inactivity and age, her modified score is 7.9. She is
not identified as a prolific offender,

If an individual is NOT considered a Prolific Offender by ILP:
Ifan individual has not been identified as a Prolific Offender by ILP because of a limitation in
criminal history, RMS data, or any other indicator, the following Prolific Offender definition

may apply:

A person of any age with 7 or more verifiable instances of criminal activity related to residential
burglary, auto burglary, grand theft auto and forcible felonies within a three year period,

Performance Expectations:
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 9 of 60 PageID 2358

Learn as much as possible about prolific offenders in their assigned area to include their
acquaintances, vehicles, locations frequented, previous M.O. for offenses, documenting
accordingly, vehicles owned, etc,

Maintain knowledge and situational awareness of probationers in the area.

Develop and maintain rapport with investigative units.

Provide timely documentation of contact with offenders via reports, tips, etc.

Strive to identify those people who may be prolific offenders and are not already
identified through other means, Draw from calls for service, investigations, information
obtained from citizens or informants, teading morning reports and other products
disseminated by ILP, and participating in actionable intelligence meetings to identify
offenders who you commonly deal with and who are responsible for crime trends within
your assigned area and communicate these individuals to ILP.

Supervisory Expectations:

Ensure and reinforce subordinate’s knowledge of prolific offenders within area of
responsibility through roll call briefings, small group intelligence sharing, etc.

Manage the process of prolific offender monitoring through effective strategies that do
not create unnecessary redundancy, Example: While all deputies within an assigned area
should have situational awareness of the prolific offenders in their area, only one deputy
per platoon should be specifically responsible to monitor a specific offender. Otherwise, a
deputy could knock on the offender’s door at 8 am and another deputy could stop by at 9
am. This is not the most effective use of time and it is the supervisor's responsibility to
prevent it from happening, By ensuring that all contacts are properly memorialized, this
can be prevented.

Management of Crime and Disorder Hotspots

The research overall strongly supports the position that hot spots policing can have a meaningful
effect on crime without simply displacing crime-control benefits to areas nearby. In Pasco
County, areas we have designated as part of the Strategic Targeted Area Response (STAR) are
locations where crime is persistently dense over an extended period of time. Generally, each
STAR area accounts for 20-25% of the total amount of auto burglaries, burglaries, auto thefts
and robberies for that district.

Performance Expectations:

Learn the location of the STAR for your assigned district,

Strive to gain understanding of the STAR with a focus on whether the problem is due to
the location, offender, or victim and the opportunity being seized by the offender.
Develop knowledge of offenders living or frequenting the area.

Develop and maintain rapport with deputies assigned to the STAR.

. Use Crimereports.com, One Solution and other available resources to remain
abreast of existing and emerging crime trends in your area. If you continuously respond
to the same location, try to identify the underlying cause of the problem and what options
are available to adequately address the issue to prevent future calls. Think outside of the
box and not every solution needs to be a law enforcement solution. There may be other
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 10 of 60 PagelD 2359

services or agencies throughout the county that may be able to assist with addressing the
issue. Law Enforcement may just need to be the impetus to bring about a solution to the
problem.

SARA Problem Solving

An effective means to assess known problems and problem areas is the use of the SARA model,
which stands for scanning, analysis, response and assessment. This is a valuable tool to use when
assigned to address a specific issue or problem in the community. To have an impact on crime, it
is necessary to reduce, prevent or disrupt criminal activity. The most effective approach to law
enforcement is an integrated strategy that combines some of the benefits of problem-oriented
policing with the targeted and objective approach of proactive policing and Intelligence-Led
Policing.

Scanning is where the problems are identified. This involves looking at data, talking to people,
and observing the community in order to identify, define, consolidate and prioritize the problem.

Analysis involves studying the problem to determine if it deserves concerted attention and, if so,
trying to develop accurate descriptions and explanations, The analysis step is the heart of the
SARA Model. Human nature is to go from the identification of a problem to a response to the
problem without knowing everything there is to know about the problem and with even less
analysis of this information. .

Response involves searching for a wide range of solutions and choosing and implementing the
ones with the most promise.

Assessment involves collecting data after the response to determine if the problem has been
eliminated or at least reduced. If success has not been achieved, then further analysis and a
different set of responses may be needed. This stage is often forgotten or people get so
committed to the solution they designed that they are reluctant to go back to the drawing board.

   
  

HANOLER

MANAGER

  

 

T at A
4 BUAROTAN
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 11 of 60 PagelID 2360

Figure 1:
Problem-Solving Triangle www.popcenter.org

If it is a “place” problem, try to identify what about the place is attracting crime. Try to
determine what location and conditions are present at the time of each crime and what threads
tay connect the incidents? Once these causal factors are determined implement preventative
measures that will reduce the potential for crime by adding appropriate “controls” that increase
the risk of detection and apprehension. . For example, if there are numerous foreclosed houses in
the area in disrepair, work with Code Enforcement to address. Determine if the crimes are
occurring along frequently traveled routes that criminal may use and determine if there are
opportunities to alter or impact these paths.

Ifit is a “victim” problem, consider marketing campaigns directed at the residents/businesses
outlining what they can do to mitigate their potential for victimization. Examples include flyers,
electronic signage, community meetings, newsletters, etc. If a number of cars were burglarized,
all of which were unlocked, or illegally parked on a street, consider an educational campaign
throughout the community using crime prevention materials, social media, and citizen contacts.
Be sure to have a coordinated effort that is approved by your District Commander to guard
against duplication of efforts.

Performance Expectations:

* Focus on each individual step in the SARA process separately.

* Determine the impact of the problem on society.

* Break down the problem into smaller questions as part of the analysis process such as:
“Why is it happening here and not somewhere else?” “How long has it been happening
and why did it start?” “Will the problem recur or return once law enforcement leaves?”
Will you eliminate, reduce, displace, prevent, or do something else with the problem?

* Be sure to consider all options. Even options that are not plausible as a whole may have
aspects that are worth considering.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 12 of 60 PagelD 2361

* Focus on the outcome achieved during your assessment. Do not focus merely on outputs
or how much work was put into the problem.

Supervisory Expectations:
* Maintain an excellent working knowledge of the STAR within your area that goes
beyond the geographic boundaries of the STAR.
* Know which crimes are causing the hotspot to occur within the STAR.
* Know time of day, day of week (TODDOW) and MO patterns that are existing within the
STAR and coordinate with the STAR supervisors to address those issues specifically.

Application of Preventative Measures
Crime prevention is the key to long-term crime control but greater crime prevention can also
improve our ability to bring serious and prolific offenders to justice. Prevention is vitally
important to any Intelligence-Led Policing agency. Recognizing patterns and working to disrupt
those patterns though public awareness efforts can occur in many forms. From increased tactical
. patrol of high crime areas to community meetings to elaborate community events to social media
postings, all members should innovatively and collaboratively focus on preventing future crime
from occurring.

Traditionally law enforcement executives (decision makers) have not maintained a great deal of
enthusiasm for crime prevention. The majority of law enforcement management policies tend to
stress a bias for enforcement action [solely] as a first step in controlling critninal activity and
little attention is given to instituting mechanisms that would promote crime prevention or
reduction. The Pasco Sheriff's Office embarked on a paradigm shift by utilizing the Intelligence-
Led Policing modef to achieve a holistic and layered approach to crime control, prevention, and
reduction. Ratcliffe cites crime prevention as the key to achieving meaningful long-term crime
reduction and when institutionalized, crime prevention can also be a catalyst for improving an
agency’s ability to bring serious and prolific offenders to justice, Prevention is a vitally
important, yet often overlooked, component of the Intelligence-Led Policing management model
that must be implemented by any agency desiring to achieve meaningful crime control,

The overwhelming majority of crime occurring in the United States is that of opportunity based
offenses in which crime prevention can play a role in reduction and displacement. Recognizing
crime patterns and working to disrupt those patterns is a key to crime reduction. Likewise,
identifying attractive targets (present or future crime victims) and instituting mechanisms
intended to improve the environments capacity to displace opportunistic offenders can also lead
to a reduction. The success of these prevention measures may be realized through a variety of
means. This may involve the training and education of law enforcement personnel in modern
crime prevention techniques and principles such as Crime Prevention Through Environmental
Design (CPTED) that address crime control in both the social and built environments. Public
awareness efforts can also be helpful and may occur in many forms. This may include the use of
business and community meetings, webinars, social media, and community based training
initiatives. Other forms may entail increased tactical patrol of high crime areas with a layered
approach to crime contro! that encompasses enforcement, education, and empowerment
(prevention). How does this all fit together? While crime prevention is a stated aim of
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 13 of 60 PagelD 2362

intelligence Jed policing, the focus on prolific offenders reduces crime if the correct “four of five
offenders that find themselves incarcerated are responsible for a significant portion of the 1,000
crimes committed”, Prevention further benefits by disrupting the activities of prolific offenders.
(Ratcliffe).

Performance Expectations:

Examine trends in your respective area of assignment and try to determine what
opportunity the criminal is exploiting and plan prevention efforts accordingly, Crime
patterns will relate to an “offender, place, or victim” problem.

If it is an offender problem and there are no commonalities among the victims, pursue
opportunities to strategically patrol the area during opportune times, visit prolific
offenders in area, etc.

If it is a place problem, try to identify what about the place is attracting crime and take
appropriate measures. For example, if there are numerous foreclosed houses in the area in
disrepair, work with Code Enforcement to address. Determine if the crimes are occurring
along frequently traveled routes that criminal may use and determine if there are
opportunities to alter or impact these paths.

If it is a victim problem, consider marketing campaigns directed at the
residents/businesses outlining what they can da to mitigate their potential for
victimization. Examples include flyers, electronic signage, community meetings,
newsletters, etc.

Be sure to have a coordinated effort that is approved by your District Commander to
guard against duplication of efforts.

Supervisory Expectations:

Look for opportunities to be proactive and lead. This is a tremendous opportunity for
supervisors to provide lasting problem solving options beyond merely arresting people.
Supervisors should recognize this is historically an area where deputies have limited
experience and expertise. The results may not be immediately apparent or even effective.
It is incumbent on supervisors to look at a problem holistically and not limit the focus
solely on enforcement, Recognize as a problem solver it is possible to make many arrests
and be unsuccessful and it is possible to make no arrests and be entirely successful. The
goal is to reduce crime and fear.

Seek to determine the root cause of each issue and how to prevent it from recurring.
Remain resourceful and make evidence-based decisions after referring to successful
options as found in popcenter.org or other internal agency initiatives.

Track the successes or failures of each initiative for which you are responsible through
statistical comparative analysis. The ILP Section can be of tremendous value in this area.

Effective Communication

Inter-agency and intra-agency communication is a crucial component of the Pasco Sheriff's
Office ILP Model. The elimination of “information silos” is an important first step and is in lock
step with the Intelligence Reform and Terrorism Prevention Act of 2004 (National Counter
Terrorism Center, 2004) and the National Criminal Intelligence Sharing Plan (US Department of
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 14 of 60 PagelD 2363

\

Justice, 2003). “Information silo” is a term used throughout many business and governmental
settings that refers to management systems incapable of reciprocal operation with other, related:
information systems.

Moreover, it is an attitude found in some organizations that occurs when several departments or
groups do not want to share information or knowledge with other individuals in the same
company.

Information silos are counter-productive to ILP and in stark contrast to our operational approach
of “We fight as one.” Therefore, it is incumbent on every member to make a concerted effort to
share information regularly with members of other units as part ofa formal and informal process.

Example #1: Property crimes detectives should seek and share narcotics information with
Narcotics detectives and vice versa. Patrol deputies should seek additional information from
contacts on unrelated crimes. Example #2: After completing an investigation on a loud music
call, deputies should use the opportunity to ask the complainant about crimes occurring in that
area.

While sharing information is important, there are certain types of information that are sensitive
and should remain confidential for officer safety and to protect the integrity of an investigation.

Performance Expectations:

* On every call for service, investigate and document thoroughly. Once complete, prior to
leaving ask the persons interviewed if they have information about any other crime they
may want to share about offenders or offenses occurring in the area. (Use judgment when
pursuing this opportunity. Victims/witnesses of many crimes may be too emotional to
offer information or may feel you are being dismissive of their original complaint.)

* While transporting arrestees to jail, develop a rapport with the arrestee. If he or she has
invoked Miranda, do not ask any questions about their crime whatsoever. However, you
may ask them if they know of other crimes committed by other people. Document
accordingly. Small pieces of information gathered this way has proven to be helpful
toward solving crimes.

* Maintain situational awareness of your assigned area. Know the offenders, crime prone
places and trends. As you gain information share it on a wide platform with your district
and with ILP Analysts. While sharing with one detective is a good start, look for
opportunities to share on a broader scale.

Supervisory Expectations:

* Time is not on your side! Once a crime of great significance or a trend, pattern or spree
has been identified, supervisors are responsible for ensuring the proper stakeholders have
the pertinent and necessary information to act accordingly. The swift, intentional
notification of oncoming shifts, opposite sides of the schedule, neighboring agencies are
crucial to effective communication. .

* Sharing the results of successful (or unsuccessful) initiatives can lead to dramatically
enhanced efficiency within the agency.

* Supervisors must maintain and must ensure deputies maintain effective situational
awareness of crime trends and offenders within their area of responsibility.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 15 of 60 PagelD 2364

 

Section Three: The Intelligence Cycle

The intelligence cycle is the process of developing unrefined data into polished intelligence for
the use of command staff. While there are many versions of the intelligence cycle, the cycle
articulated by the FBI best matches the philosophy and model of the Pasco Sheriff's Office. The
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 16 of 60 PagelD 2365

intelligence cycle consists of the six steps, described below. The above graph shows the circular
nature of this process, although movement between the steps is fluid. Intelligence uncovered at
one step may require going back to an earlier step before moving forward.

Requirements

Requirements are identified information needs—what we must know to apprehend criminals,
disrupt criminal patterns and prevent crime. Intelligence collection requirements are derived
from many sources such as a detective requesting more information from a neighborhood
experiencing daytime burglaries or a deputy requesting FIRs on any person riding a blue bicycle
in a certain location on a certain day of week.

Performance Expectations:
* Relative to the “Offender, Place, Victim” try to determine what is causing problems and
what we do not know that we need to know. Go beyond just “Who is doing the crime,”

Supervisory Expectations:
* Supervisors must lead this process.
* Determine what you don’t know that you need to know work closely with the ILP
Section to observe year over year, month over month trends and patterns.
* Through enhanced communications, ensure that a duplication of efforts do not occur such
as two platoons working on obtaining the same information.

Planning and Direction

Planning and Direction is management of the entire effort, from identifying the need for
information to delivering an intelligence product to a consumer. This step also is responsive to
the end of the cycle because current and finished intelligence, which supports decision-making,
generates new requirements. In the Pasco Sheriff’s Office ILP environment, planning and
direction is the responsibility of command staff acting on the needs of the county, crime trends
and data provided by the ELP Section.

Supervisory Expectations:

» Though a top-down approach, supervisors below the command staff ranks must still plan
accordingly.

* Supervisors should regularly provide command staff with ideas to address emerging and
existing threats.

* Supervisors must remain abreast and knowledgeable of successful former initiatives and
response plans for a variety of crime situations to help operationalize current command
staff initiatives.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 17 of 60 PagelD 2366

Collection

Collection is the gathering of raw information based on requirements. Activities such as
interviews, technical and physical surveillances, tip submissions, FIRs, and developing positive
work relationships with community groups are examples of collection of intelligence.

Performance Expectations:

* Review the collection requirements and develop a strategy and tactics to gather and
submit the information.

* Gathering information goes beyond generating large volumes of tip submissions and
FIRs, One high quality tip or FIR is more valuable than hundreds of tips of limited value.

* Focus on developing rapport with citizens in crime prone areas.

* Solicit information from inmates during booking and classification processes.

* Solicit information from Pasco County residents who call into the jail by asking if they
are aware of any illegal activities going on in their neighborhoods.

* Document and photograph scars, marks, and tattoos into RMS for use in investigative
purposes.

* Document as much information as possible into RMS during arrest and booking while
assuring a master name record that is unique without any duplication. .

* Use ILO and IPS to regularly solicit information.

* Awareness of detention deputies to listen for discussions between inmates that may spur
additional conversations and information.

Supervisory Expectations: \
* Supervisors need to play a leading role in the collection process by placing a great
emphasis on quality of information gathered.
+ Develop a strategy for deputies to access and develop rapport with community members
in the areas they serve.
¢ Ensure deputies are always seeking new sources of information to support the
intelligence cycle.

Processing and Exploitation

Processing and Exploitation involves converting the vast amount of information collected into a
form usable by analysts. Processing includes the entering of raw data into databases where it can
be exploited for use in the analysis process.

Analysis and Production

Analysis and Production is the conversion of raw information into intelligence. It includes
integrating, evaluating, and analyzing available data for the production of intelligence products.
The information’s reliability, validity, and relevance is evaluated and weighed. The information
is logically integrated, put in context, and used to produce intelligence. This includes both "raw"
and finished intelligence. Raw intelligence is often referred to as "the dots"--individual pieces of
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 18 of 60 PagelD 2367

information disseminated individually. Finished intelligence reports "connect the dots" by
putting information in context and drawing conclusions about its implications.

Dissemination

Dissemination is the last step and involves the distribution of raw or finished intelligence to the
consumers. It takes the form of intelligence bulletins, BOLOs, situational awareness bulletins,
etc. This also includes presentations to the command staff. The command staff makes
decisions—operational, strategic, and policy—based on the information. These decisions may
lead to more intelligence requirements, thus continuing the intelligence cycle.

Legal Considerations: 28 CFR 23

Collecting quality information is a key component of ILP. However, it must be collected and
maintained in strict compliance of federal law as outlined in 28 CFR 23:

+ All projects shall adopt procedures to assure that all information which ts retained by a
project has relevancy and importance.

* Such procedures shall provide for the periodic review of information and the destruction
of any information which is misleading, obsolete or otherwise unreliable.

+ Information retained in the system must be reviewed and validated for continuing

compliance with system submission criteria before the expiration of its retention period,

which in no event shall be longer than five (5) years.

* (a) A project shall collect and maintain crimina! intelligence information concerning an

individual only if there is reasonable suspicion that the individual is involved in criminal
conduct or activity and the information is relevant to that criminal conduct or activity. |

* (b) A project shall not collect or maintain criminal intelligence information about the
political, religious or social views, associations, or activities of any individual or any

group, association, corporation, business, partnership, or other organization unless such

information directly relates to criminal conduct or activity and there is reasonable
suspicion that the subject of the information is or may be involved in criminal conduct or

activity,

Supervisory Expectations:
* Supervisors must ensure deputies are compliant with 28 CFR 23 by governing their
actions and focusing only on those people and activities for which there is criminal

predicate.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 19 of 60 PagelD 2368

Section Four: Roles and Functions of Key Players in Intelligence-

Led Policing

Interprat Impact

For the purposes of this manual, the

operational aspects of ILP will focus on three distinct groups: 1) command staff directing the
priorities; 2) intelligence analysts interpreting data to influence decision makers, and 3) deputies,
detectives and line supervisors actively carrying out priorities and gathering information and
intelligence.

   
 

Influence

 

(Ratcliffe, 2008)

Command Staff

The Pasco Sheriff’s Office utilizes a “top down “approach to ILP as previously articulated.
However, this should not be implied to mean that input, ideas and strategies at every level of the
agency ate not welcomed and encouraged. “Top down” in this context simply means that
command staff members are actively receiving relevant, analyzed data from analysts and other
members throughout the agency to help develop a thorough understanding of the criminal
environment, and existing or emerging trends as a means of allocating resources and
determining priorities.

Criminal Intelligence Analysts

Understanding the “where, when, why and who” of crime is a fundamental step before deciding
what to do to reduce it. Criminal intelligence analysts are tasked with gathering, analyzing, and
interpreting this data from a wide array of internal and external sources to create tactical,
strategic and operational intelligence products that meet both current and long term planning
needs, Each district is assigned at least one criminal intelligence analyst and members are
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 20 of 60 PagelD 2369

encouraged to communicate, share pertinent information and develop a dialogue directly with
them to gain and provide situational awareness for an area or existing problem.

Deputies, Detectives and Line Supervisors

There can be no ILP success without the full understanding and support of the mission by front
line deputies and detectives and informed first line supervisors leading their efforts, Gathering
data such as quality FIRs and tips in response to collection requests is a crucial role in helping us
understand the criminal environment and solve crimes. Deputies can also engage the process by
maintaining situational awareness about their respective area of assignment and learning the
prolific offenders in that area.

Section Five: Intelligence-Led Policing Practices and Tactics

Active Crime Enforcement (ACE)

ACE squads are a multi-disciplinary group of detectives responsible for aiding the agency in
reducing UCR reportable crime; increasing the number of arrests of prolific offenders; increasing
the number of clearances of Part 1 crimes; reviewing crime data provided by ILP and
administering prevention measures to reduce specific crimes; and enhancing the communication
of intelligence amongst all areas of the agency, notably within the Law Enforcement Bureau and
the ICIB.

ACE will accomplish these tasks collaboratively with District Captains, STAR units, members of
all investigative units and patrol deputies. The mission{s) may include a uniformed or plain
clothes response to just occurred reported crimes and when necessary will assume a primary role
in latent investigations. Additionally, they will be called upon to co-investigate crimes against
property and crimes of violence when a prominent drug nexus is evident.

ACE is maintained within the Special Investigations Division and each ACE Team is assigned
specifically to assist a district and supports District Objectives, STAR , Property Crimes and
CID. ACE. is the focal clearing house of intelligence and one member on each A.C.E. Team
will have intelligence duties assigned.

The effort to collaborate on latent investigations and support other agency members is at the
heart of this initiative. While overall global responsibility of ACE remains with the Special
Investigations Division Captain, the District Captains shall determine the day to day operational
activities of ACE. The District Captains define and develop the district’s desired outcomes
through scanning their respective district for significant crime-reduction opportunities that can
best be impacted by and is consistent with s ACE’s stated mission.

In collaboration with each platoon and ACE, District Captains are responsible for requesting
additional resources when ACE Teams are unable to unilaterally complete and/or sustain desired
outcomes. Priority is generally given to desired outcomes that are offender-focused.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 21 of 60 PagelID 2370

Once each desired outcome is met, summary meetings with Patrol/ Special Investigations
Division Captain are held to discuss recommendations to sustain efforts and/or to prevent the
recurrences,

ACE Teams assist VICE Detectives with tactical operations when additional manpower is
needed, however the inherent mission of ACE is to complement but not replace VICE functions

Specific ACE Duties and Responsibilities:

.

Reduce UCR Reported Crimes, with specific focus on Part 1 crimes (Big 4)
Increase Arrests of Violent and Prolific Offenders

Increase Intelligence Communication

Active Crime Enforcement (ACE) Objectives

Mission-oriented tips that cannot be worked by Patrol and/or linked to a District
Outcome (not drug related tips unrelated to UCR crimes)

ACE Teams facilitate Intelligence Gathering/Sharing through a variety of means to include:

*

*

Weekly AIM meetings, Read-Off attendance, and continual dialogue with ILP

Weekly sharing of informal and documented information for intelligence vetting by ILP
and awareness to all members in the District. One member of each ACE team will also

_ pass along any relevant information to STAR/District when ending each work week.

ACE Teams support Patrol/CID Investigations (Part 1) through tactical and strategic operations
to include:

Rapid Identification and Apprehension of Violent and Prolific offenders (including calls-
in~ progress)

Responding to all Home Invasions with MCU, assisting with the location of offender(s),
and conducting a parallel investigation when a narcotics nexus is determined. (Should not
simply act as an arrest tearm)

Participating in large-scale joint operations (Warrant Round-Ups, EAPs)
Being On—call for home invasions and violent crime trends

Assisting Patrol/CID Units with all real-time leads to identify offenders during call-outs.

Actionable Intelligence Meetings

The weekly Actionable Intelligence Meeting (AIM) is comprised of at least one representative
from every section in the agency in order to include areas that might not on the surface seem to
have a role in such a meeting such as Court Services, Court Process, Child Protective
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 22 of 60 PagelD 2371

¢ Supervisors must provide a mechanism for the deputies attending these meetings to
disseminate the information learned to the appropriate stakeholders within their area,

« Supervisors must coordinate with the chain of command to ensure a strategic operational
plan is orchestrated from applicable information.

Crime Prevention

A key component of ILP ts our agency’s effort to reduce and prevent crime from occurring, A
key component of preventing crime is to provide information to citizens and businesses through
a variety of means to create awareness. The goal is to cause self-induced behavior modification
to make them less likely to become victims of crime, thus effectively reducing incidents of
crime.

Law enforcement agencies have long known the benefits of keeping the public informed about
the state of crime in their community, and what the agencies are doing about it. This has
historically been conducted via face-to-face meetings with individual citizens or citizens groups.
Modern technology has also increased the capabilities available to law enforcement agencies in
the ways that this awareness can be created in citizens.
The Pasco Sheriff's Office currently conducts information dissemination for the goal of creating
awareness in citizens via the following techniques:
* Online resources such as websites, email distribution groups, social media accounts such
as Facebook, Twitter, and YouTube; cell phone apps.
« Handouts, flyers, magnets, DNA kits, other giveaway items.
* Publicity campaigns such as Keep What’s Yours, Lock Your Doors, Shoplifting PSAs,
Don’t Drink and Drive.

Forming sustained relationships with the public serves to reduce crime, inform the public and
foster better relationships between law enforcement and the citizens we serve. Examples include:
* Neighborhood Watch Programs/Security Patrols/Business Watch Programs;
* Speaker's Bureau;
* Financial and other Industry-based programs;
* Pasco Police Athletic League, and Faith-based initiatives such as Celebrate Recovery and
Renew Pasco.

Supervisory Expectations:
* Prevention is a crucial key component requiring supervisory input and direction. Many,
ifnot most, deputies do not have backgrounds or experience in this area and may not
know when and how to successfully engage in prevention activities.

* Not every crime trend or incident requires action. Similarly, not every crime trend or
incident requires substantial action. Each prevention activity must be tailored to the
unique situation.

* Supervisors need to be cognizant of and always searching for opportunities to inform and
form alliances with the public.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 23 of 60 PagelD 2372

+ Supervisors need to lead with a mindset of, “If we did not have the power to arrest
anyone, how could we solve this problem?” as this will force other options to be engaged
or at least considered.

* A supervisor’s goal is to reinforce the agency’s mission to reduce crime and fear.
Prevention are two very important tools in this arsenal.

Community Meetings

Developing rapport with, and informing, the public is a valuable tool in an intelligence-led
policing environment, An effective way to accomplish this is to meet with the public in both
formal and informal settings. Community meetings can be large, pre-planned organized
gatherings of hundreds of people or can be as simple as a handful of concerned residents meeting
in a living room.

Traditionally, members have viewed this as an activity to be coordinated by personnel assigned
exclusively to a crime prevention function and, in many instances; we have waited to be invited
to such events. However, informal and formal community meetings are a quick and effective
way for patrol deputies and detectives to communicate messages to the public about their
communities and to receive information and feedback from the citizens based on how they
perceive their community.

When a member determines a community meeting may be warranted, he or she should
coordinate with their supervisor as well as the Community Relations Section ta arrange the most
appropriate venue, format and overall value before committing to such an effort.

Performance Expectations:

* Look for crime patterns and trends that are impacting certain specific areas or a particular
demographic component of our community. Once identified, look for civic associations,
professional groups, etc., that are comprised of those members who would at least be
open to hosting a meeting. Coordinate with your supervisor to include the district
commander,

Supervisory Expectations:

* Informing the public and reducing fear are responsibilities supervisors must consider or
paramount importance.

« Supervisors should not wait to be assigned community meetings, Rather, supervisors
should seek opportunities to engage the public in meaningful and relevant dialogue.

* Meetings can be elaborate agency-wide events or can simply be a handful of tenants in a
shopping center or residents in an affected neighborhood. Often, the public is reluctant to
request such meetings. Therefore, it is incumbent on deputies and supervisors to be
assertive toward this goal.

Cultivating Informants
Informants are persons who wish to share information on crimes and offenders. Confidential
informants (CI’s) are vital to many types of investigations. The motives for becoming an
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 24 of 60 PagelD 2373

informant can include financial gain, revenge, fear, reform, or expectation of a lighter sentence.
The development and use of informanis are largely discretionary, but the agency member must
exercise the utmost care in the control of the informant. informants are cultivated by several
methods: telephone interviews, tips, arrests, intra and interagency employees. The informant
process is vitally important to areas such as the Narcotics Section who oversee the confidential
informant program. To determine the usefulness and reliability of an informant, the informant
has to be fully debriefed to determine what criminal information he or she is able to provide.
After attempting to verify the validity of their information in order to help solidify their
credibility, they have to be assessed in light of everything the detective knows, to include their
motivation for wanting to be an informant; they have to be appropriately documented; and a
complete background check needs to be completed. The confidential informant process is very
valuable to the intelligence process and is a highly sensitive aspect of law enforcement.
However, there are significant liabilities and legal guidelines associated with the use of
Confidential Informants, Prior to taking any action regarding cultivating informants, members
should consult their supervisor and be fully knowledgeable of and compliant with Directive LED
680.2, Informants in Criminal Investigations.

Performance Expectations:

* Not every person providing helpful information or acting as a confidential source is a
confidential informant.

* Routinely seck information from and encourage the public to provide information on
crimes and criminals.

* Members of the public wishing to be compensated should be referred to the appropriate
investigative unit.

* No promises should be made as to compensation.

Customer Service Unit

The Customer Service Unit reads and reviews reports generated by Patrol to ensure proper
classification, status type, follow up investigative unit, accuracy, overlooked details, and any
discernable leads. The unit also calls the victims of all “inactive” cases checking for new or
updated information. Supplemental reports are completed on all cases to help develop leads,
ensure each case is properly classified and prevent cases from “falling through the cracks.”
Additionally, the Customer Service Unit is responsible for handling complaints to include those
generated through social media such as Facebook or Twitter as well as other non-traditional

SOUTCes,

Drug / Nuisance Location
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 25 of 60 PagelD 2374

An integral component of the sheriff’s mission in the reduction of fear and quality of life issues
brought to our attention by citizens who often suspect illegal activity relating to drug transactions
are occurring there.

Performance Expectations:

* Communicate with likely complainants, when possible, in order to determine and or
confirm exactly what type of problem exists; is it a nuisance location or a drug location,
or both.

« Research location to identify occupants and their associates.

+ Employ covert surveillance techniques to confirm complaint and or obtain additional
information concerning the location (ie: the utilization of unmarked, undercover type of
vehicles).

* Complete directed patrols to conduct traffic stops for the purpose of evidence and/or
intelligence gathering and potentially generating an informant.

* Assess the location for the existence of county code violations, and when applicable, cite
the owner/tenant.

* Consider the employment of the Knock and Talk tactic.

« Consider the utilization of Parole and Probation, when applicable.

* Consider the sharing of intelligence to other members in order that enforcement can
occur at all hours of the day and all days of the week.

* Commit to the utilization of these resources and tactics for an extended period of time or
until the location is no longer a nuisance.

Supervisory Expectations:
« Supervisors must assume control and responsibility over this process.
¢ Ensure proper notifications to appropriate units and the chain of command.
* Enact safeguards to prevent redundant efforts and to ensure proper de-confliction
protocol are followed.

Enhanced Interviews

When engaging victims, witnesses and suspects, members should make every opportunity to
explore learning about the criminal environment. For example: when transporting a subject to jail
on a drug charge, the deputy should ask the subject about other crimes they may be aware of and
willing to discuss, A part of the interview process with offenders should also include questioning
the offender about victim selection. For example, “Why did you choose 123 Elm Street to
burglarize instead of 125 Elm Street?” or “Why did you choose this particular neighborhood?”
As always, deputies should be mindful of Miranda concerns and not engage suspects about the
crime for which they are suspected of committing once the suspect has invoked his or her rights.

Enhanced Neighborhood Checks

Traditionally, neighborhood checks have been used as a means to determine if any neighbor in
the immediate area might have valuable information regarding a particular crime a deputy is
investigating. These contacts can have additional value as they can serve to not only elicit
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 26 of 60 PagelD 2375

Investigations and School Resource. These areas can contribute a wealth of valuable information
generated from their unique area of operation. Also in attendance are our media relations
members and those members whose duties are primarily prevention based, Department of
Juvenile Justice, Probation and Parole, other state agencies, and law enforcement agencies within
and surrounding Pasco County also attend.

The focus of AIM is on hot spots, trends, prolific offenders, and information sharing. It also
serves as de-confliction between units who unknowingly may be working the same target. Each
meeting is based on crimes affecting each of our geographic districts. The intelligence analysts
begin cach meeting with offender and trend data for the area in question. Detectives, patrol
deputies and ali others weigh in on the information presented. While this meeting is moderated
by a lieutenant or sergeant, it is not a roll call style meeting. It is a free flow of information by
attendees who sit at a table in a large circle.

In addition to the inherent information sharing, the meetings also serve to eliminate the
aforementioned “information silos.” With obvious exceptions, all units are required to share the
persons and areas of focus to allow for a holistic approach to solving their problems. In other
words, we seek to integrate an “all crimes” approach to every case, For example, rather than
working a drug dealer for drugs only, we would seek to integrate Economic Crimes, Property
Crimes and Major Crimes when possible to explore other crimes that may be related to the
suspect’s drug involvement.

Although most types of cases investigated by Major Crimes are not UCR offenses, Major Crimes
Detectives can contribute information on high-profile investigations that may affect other
sections within the agency. In addition, many of the cases have a drug nexus so the meetings
serve as a forum for Major Crimes Detectives to be able to communicate with Vice & Narcotics
Detectives and the deputies who work the zone of the offense who may have valuable
information to provide. Major Crimes Detectives should look to identify patterned offenses
(typically robberies and sexual assaults) and communicate those patterns during Actionable
Intelligence Meetings for dissemination to the rest of the agency.

While this meeting is moderated by the District Captain who will begin and end the meeting, the
meeting should be used to exchange information with other district members, so it is vital that all
sections within the district, as well as outside agencies, are represented.

Performance Expeciations:
* When scheduled to attend the AIM Meeting, please bring information to share with the

group on cases or persons of interest.

Supervisory Expectations:
* ‘The information that goes into these meetings, as well as the products and initiatives that
arise from these meetings are key components of a successful ILP program.
- Supervisors should ensure their deputies are prepared to share meaningful, actionable
information when attending these meetings.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 27 of 60 PagelD 2376

information from the public but they can also serve to inform the public. Through maintaining
good situational awareness about crime patterns in their assigned zone, deputies can determine
when an area is experiencing a crime trend and seek ways to inform other potential victims in the
area. For example, if a deputy is investigating an auto burglary on Elm Street and knows there
have been multiple burglaries in the area, the deputy can extend and expand the neighborhood
check by distributing available crime prevention literature focusing on burglary prevention and
awareness.

Performance Expectations:

+ Approach the neighborhood check process as an opportunity to share information with
the public in near real time about crimes in their area instead of merely a necessary
component of an incident report.

* Identify “attractive targets” (potential future crime victims)

* Gather neighborhood intelligence; “Who do you know?” “What has been going on?”

* Share information and resources that are available to the community i.e. Pasco Sheriff's
Office website (Community Resources)

* Educate the public on the Tip Submission link

* Look for opportunities to discover unreported crimes and potential evidence or valuable
witnesses to possible trends.

+ Access Crime Reports online to determine if there have been other similar crimes
reported in the same genera! area and look for any similarities, possible leads, or
property/evidence that may increase the solvability factors for the crime(s) being
investigated.

* Identify location and environmental] elements that are consistently present at crime scenes
and make recommendations to victims to alter or remove elements that are attractive to
criminal! activity.

Supervisory Expectations:
* Supervisors must manage and direct this process to ensure efficient and proper utilization
of this valuable tool. This may often mean returning to an area for follow up after the
initial investigation is complete.

Field Interview Reports (FIR)

An integral part of solving crime is determining persons of interest in a particular area. An
effective tool in doing so is the FIR. Often deputies use the FIR to document suspicious persons
or vehicles. However, there is also value in using an FIR to document contact with nonsuspicious |
persons in a particular area at a particular time as a means of later contacting those persons as
potential witnesses.

FIRs are different from tips and should be used in situations that have a closer relationship to
crimes.

FIR Example: A neighborhood has been experiencing a high number of auto burglaries from
0100-0300 hours. While on patrol in that neighborhood during those times, you locate a male
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 28 of 60 PagelD 2377

walking down the street who lives a few streets away. He states he is merely out for a walk. A
quick criminal history indicates he has prior arrests for auto burglary. An FIR should be
completed.

Tip Example: Using the same scenario, while on patrol in the same neighborhood at the same
time a resident exits her house and flags you down to tell you she has seen a white male on a red
bike riding through the neighborhood every night between 0100-0300. A tip should be
completed. (And possibly an Area Watch.)

Performance Expectations:
* Quality is far more important than quantity.
* Document the basis of the FIR. In other words, articulate why it was worthy of
documentation and/or relate it to recent crimes in the area.

Forensics

Information collection is absolutely crucial to successful Intelligence-Led Policing and
information can take many forms. A key form of information is the information and intelligence
derived from crime scene evidence collection. Data gleaned from evidence such as tool pry
marks, paint transfers, cloth marking, shoe/tire impressions and DNA is invaluable. When using
the applied theory that a small percentage of criminals commit the majority of crime in the
affected neighborhoods — the modus operandi of those criminals becomes extremely valuable
information, Using other data such as Point of Entry (POE) patterns may further develop the
probable “profile” of the offender. Successfully targeting known offenders may be enhanced by
identifying certain trends and mannerisms used by those offenders. This is further confirmed
through the proper collection and thorough analysis of physical evidence connected to the
offenders.

Matching Forensic Investigators and Latent Print Examiners as liaisons with detectives and
STAR affords our agency the opportunity to work proactively to reduce crime. Case reviews and
AIM discussions allow Forensic Investigators to gain better understanding and cross
dissemination of the physical evidence collected at previous crime scenes. This proactive
dialogue better enables deputies and detectives to be mindful of what to specifically look for
when targeting the suspected offenders in the targeted crime area,

Inner Perimeter Security Team

The Inner Perimeter Security Team (IPS) is maintained within the Court Services Division and
each IPS Team is assigned to a schedule to assist as needed for intelligence gathering, IPS is the
focal point of intelligence and each member of the IPS Team has intelligence duties assigned.
IPS Teams also lead the bureau's gang initiatives, coordinating all comprehensive gang-related
missions, and serving as liaisons to the Patrol Gang Intelligence Detectives. The Inner Perimeter
Security Team facilitates intelligence gathering/sharing through a variety of means to include:

* Weekly AIM meetings, Read-Off attendance, and continual dialogue with ILP
Case 8:19-cv-00906-CEH-AAS Document 121-11 - Filed 08/07/19 Page 29 of 60 PagelD 2378

* Collaborate with Detectives and Investigators to assist with any intelligence gathering
required.

* Weekly sharing of informal and documented information for intelligence vetting by ILP
and awareness to all members in the Detention Center.

* Remain proactive while in housing areas looking for information and intelligence,
* Closely follow the requests from inmates.

* Interview inmates to forward the information to the proper channels.

Intelligence Liaison Officers- Court Services

Intelligence Liaison Officers (ILO) are assigned to each area of the jail to include Intake and
Release (Booking), Security Services (Inmate Housing), Bailiffs (East and West court) and every
member of the Inner Perimeter Security (IPS) team. When a newly arrested individual is
processed, an ILO assigned to the area will complete an initial interview. The Intake and Release
ILO will review the arrestee’s charges and location of arrest prior to the interview to tailor their
line of questioning in accordance to the inmate’s site of arrest and geographic location. An
individual, who lives and commits their crimes on one side of the county, is not likely to have
relevant information about the opposite side. Upon the completion of the interview, the ILO will
conduct some research in reference to police reports generated to corroborate the information.
Inmates are not questioned about the charge for which they are arrested. They are only
questioned about other crimes in the community.

Security Services ILO’s conduct interviews with inmates wishing to speak with detectives or
wanting to give information. In many cases, inmates requesting to talk with a detective don’t
have detailed information. In this instance, the ILO is able to improve efficiency as it prevents
the detective from making a wasted trip. Similar to Intake and Release [LO’s, Security Services
ILO’s will conduct research prior to making contact with the inmate. ILO’'s primary focus is on
the “Big 4” crimes: robbery, burglary auto burglary and auto theft. Though not the primary
focus, most information offered by inmates pertains to drug activity.

One of the more important roles of the ILO’s is to be the liaison for their platoons or squads.
Other deputies are able to approach the [LO’s for assistance and guidance when interviewing
inmates. It is preferred deputies coordinate with their respective ILO prior to submitting a tip to
ensure duplicate information is not being submitted.

Intelligence Liaison Officers- Law Enforcement

Each district is assigned an Intelligence Liaison Officer as part of an Intelligence Liaison Officer
(ILO) Network. This network provides a better understanding of the crime picture for our
deputies. It further expands our intelligence collection capability and allows for more informed
decision making by cur commanders to prioritize responses to crime problems, more effectively
deploy personnel, and allow us to be more adaptable and responsive in preventing, disrupting,
and dismantling emerging crime and terrorism threats to Pasco County,
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 30 of 60 PagelD 2379

*

Each ILO detective reports to the Property Crime lieutenant in their respective district, but works
independently to collect crime-related and homeland security information from all the deputies,
detectives, SROs and field sources within the assigned district.

The ILO detectives work closely with assigned ILP analysts to develop and evaluate actionable
intelligence products for operational, tactical, and strategic decision making. The ILO detective
.also attends Actionable Intelligence Meetings (AIM) and is the conduit for information and
intelligence sharing within the district. Duties include but are not limited to:

+« Promoting awareness and collecting information on active offenders, criminal networks,
crime locations, and assist with the coordinated and collaborative response of actionable
intelligence.

* Managing confidential informants, debriefing offenders, identifying and developing
intelligence gaps, and collecting information pertaining to prolific offenders and STAR
areas.

* Working closely with state and federal intelligence officers to manage intelligence ;
information within the region or any other location that may impact Pasco County, while
operating within the guidelines of the National Intelligence Model (NIM).

* Engaging with fusion centers, serve as liaisons to help facilitate our agency’s
patticipation in regional information exchanges

* Ensuring our agency is a full partner in all information-sharing processes, such as the
Nationwide Suspicious Activity Reporting Initiative.

Jail Cali Monitoring
The monitoring of jail calls is a very time consuming, tedious task; however, it can have great

value. Our inmate telephone system is currently contracted by Inmate Calling Solutions (ICS).
The platform provided enables the facility to monitor and record all outgoing calls from the
facility. Approved users of the ICS platform have access to the following facets of the systems:
monitor live calls, search for past calis, record calls. to CD, call forward inmate calls to their
office or agency phone, and identify the called party and their home address. Often times, after a
detective has spoken with a subject, the subject makes telephone calls that include discussion on
the topic(s) for which the detective and the subject were discussing.

Performance Expectations:

* Usually this function is used by detectives, however all deputies have access to this
service. Deputies who see investigative significance in monitoring a particular inmate’s
calls can contact an intelligence analyst in the ILP Section to coordinate.

* Prior to using this service it is incumbent on deputies to ensure efforts do not conflict
with those of other investigative units.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 31 of 60 PagelID 2380

Jail Interviews

Review the jail logs for those who have recently been arrested. Based on a predetermined
formula that should include charges for, or a history of, the “Big Four”, respond to the jail to
debrief the subject(s) on crimes aside from those for which he or she was arrested, unless they
are willing to discuss the crimes they have committed. Approach the interview from an
intelligence gathering mindset, not necessarily an attempt to enhance the case for which the
subject is arrested.

Jail Email

The Smart JailMail system is an inmate e-mail platform which will provide the inmate
population an electronic means to communicate with friends and family. Investigative units now
have the capability to monitor all incoming and outgoing correspondence by many electronic
search parameters, such as: Inmate name, nicknames, code words, date range, etc. Mail can also
be flagged by keywords used in the email. Examples of some keywords: court, crazy, kill,
escape, murder, gun, beat, drugs, etc, This list can be changed or updated:

Investigators may also request to receive a copy of all inmate email correspondence.

The information and intelligence the investigators are able to obtain will be extremely beneficial
to the investigative process as it may lead to solving a crime or preventing a future crime from
occurring. In addition to the e-mail platform this system is capable of displaying agency caught
on camera photos and most wanted photos in an attempt to solicit information from the inmate
population relevant to these documents. The investigators can also link an email address to the
inmates account in order to receive an immediate blind copy of all the inmates email
communications.

Performance Expectations:

* Usually this function is used by detectives, however all deputies have access to this
service. Deputies who see investigative significance in monitoring a particular inmate’s
emails can contact an intelligence analyst in the ILP Section to coordinate.

* Prior to using this service it is incumbent on deputies to ensure efforts do not conflict
with those of other investigative units.

Jail Inmate Money Deposit System

This system allows individuals to deposit funds into inmate accounts via various means, such as
telephone, web-site, kiosks and Money Gram locations. These transactions are recorded
electronically which provides our investigators a database to utilize when conducting
investigations, Money transactions can be searched by inmate, depositor, type of deposit, amount
of deposit, date range, etc. Correlations can be identified and are displayed in a map format to
show depositors that are depositing monies into various accounts, All web-site deposits are
tracked by I-P. address which helps in locating depositors that may be subject to investigation.

Jail Video Visitation
This system serves as the sole means of visitation for the inmate population. All visits are
conducted through a video camera and monitor in licu of face to face visits. AH of these video
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 32 of 60 PagelD 2381

visits are recorded and stored for a minimum of 30 days on a recording server and are available
for playback at any time. All of our investigative units have access to this system for the
purposes of monitoring a live or previous visitation. The investigators are able to utilize various
search parameters to assist them in locating the visit they would like to view, The investigators
can also flag individual visitors or inmates so they can be alerted prior to the visit occurring.

Juvenile Direct File

When a member identifies a juvenile who they believe is a prolific offender, they should forward
the juvenile’s name to their respective analyst to conduct a review of F.S. 985.557(1)(b). The
analyst will compare the juvenile’s criminal history to determine if the juvenile meets the criteria
to be direct filed as an adult.

If the analyst determines the criteria appears to be met, the analyst should then forward the
juvenile’s name to the respective Captain. The Captain will then send the following letter to the
SAO, via fax, and maintain a copy of the fax transmittal page to verify receipt and promote
accountability.

The letter faxed over to the SAO should be on official PSO letterhead and contain the following
narrative:

EXAMPLE OF SAO LETTER

My team and I have identified a chronic juvenile offenders which I respectfully request the SAO
Direct File as an adult in reference to any and all pending and future criminal charges.

A Pasco Sheriff's Office analyst has conducted a review of the criteria listed in FS.
985.557(1)(b) and determined this juvenile appears to meet the requirements to direct file as an:
adult. The names of the juvenile is:

1) Name of juvenile, DOB, SS #

Tam making this request due to the offender’s extensive criminal history and in response to the
adverse impact this individual has on the community when he/she is released from JDC.

If you have any questions or concerns about this request, please contact me.

Knock and Talks

Knock and Talks are employed in instances where there are allegations, preferably supported by
other credible information, that a location, usually a residence, houses contraband. Typically,
these are locations that detectives do not have informants available to purchase contraband, and
the only logical method to determine if the contraband exists is to knock on the door and attempt
to talk to those inside. The goal is to obtain consent to search from a resident with staying in the
residence in order to find the contraband.

Performance Expectations:
« Deputies seeking to utilize a knock and talk should coordinate with the respective
investigative unit as a means of de-confliction.
* Identify target residence and corroborate location with potential offenders.
* Conduct wants and warrants check on people suspected of living / being at the residence.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 33 of 60 PagelD 2382

* Requires two deputies at a minimum: one deputy to search and the other to monitor for
officer safety.

* Although most deputies will have operational BWCs, consider the necessity of obtaining
written consent along with the verbal consent that should be captured by the BWC.

* Considerations need to be made with reference to a person’s authority to authorize
consent, the time of day/night, number of deputies present when consent is authorized,
and offenders’ ability to withdraw consent, the restricting of offender movements and
when limited consent is given. For these consideration, reference the various case laws
associated with the circumstance.

Supervisory Expectations:
» Supervisors must assume control and responsibility over this process.
* Ensure proper notifications to appropriate units and the chain of command.
* Enact safeguards to prevent redundant efforts and to ensure proper de-confliction .
protocol are followed.

Rapid Deployment

Rapid deployment is a simple, yet effective crime fighting technique rooted in three simple
goals: preventing crime; reducing the public’s fear of crime; and solving crime.

Rapid deployment of resources is designed to address existing and emerging crime patterns,
sprees or trends. Studies have shown that a rapid, strategic and comprehensive response will
significantly increase our ability to fight crime.

Supervisory Expectations:
Listed below is a scenario that explains and contrasts rapid deployment to how our agency has
traditionally approach the same scenario:

Scenario:

Day shift deputies respond to six auto burglaries in the Forest Lakes subdivision. It appears all
the vehicles were left unlocked and there were no signs of forced entry. The burglaries did not
all occur oni one street, however, they were in relative close proximity to one another.

Traditional Response:

In the past, we would conduct our normal neighborhood check and then contact night shift and
said, “Hey...we were hit pretty bad in Forest Lakes last night, keep an eye out.” As we all
know, this response is ineffective and inefficient. We must, and will learn a better response.

New Expectation:

The Platoon Commander needs to know about these crimes as soon as more than one auto
‘burglary is reported within a close geographic area so as to begin to consider the need for a
rapid, strategic response. If, in fact, it does appear to warrant a rapid response, the Platoon
Commander will develop.an Operational Plan. Listed below is an example of an Operational
Plan using the same scenario:
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 34 of 60 PagelD 2383

* On duty lieutenant (or affected zone sergeant) develops an operational plan and starts an
email thread to the other lieutenants, zone sergeants, STAR, ACE, appropriate detective
sergeant, specialized units, SRO, ILP Analyst and district captain. The plan will contain
the following:

A synopsis of the event, such as “multiple auto burglaries in Forest Lakes
between the hours of 0330 and 0500 hours.”

A list of the units that responded out to the initial scene, such as Patrol, Forensics,
K9, Am, etc.

Any potential evidence, such as video surveillance, fingerprints, etc.

Items stolen (i.e, GPS, keys), if any, during the event or other important MO data.
List of any potential suspects, persons-of-interest information

* Each shift lieutenant, or anyone who has updated information on the operational plan,
will add that information to the email thread, and send that email thread out via “reply
all” so everyone in the email thread is aware of the update.

Suggested actions to be completed by the Lieutenant include, but are not limited to:

*

Providing the ILP Section with BOLO information, to include videos or photos to
be placed on Caught on Camera.

Contacting PIO with information to be placed on the Sheriff's Office Facebook
page to include photos or video footage, if available,

Contacting ILP Analyst to provide.a list of warrants, juvenile pick up orders,
potential subjects, etc. in the affected area so we can be begin to target criminal
offenders who may be involved, or have information on who was involved in the
criminal activity.

Contacting CSU to have a message board put in the affected area requesting
citizens provide information, lock their cars, etc

Arranging for neighborhood canvassing, enhanced neighborhood checks,
distributing “lock your door” hangers in affected area. Any additional
information on additional criminal activity should be submitted via a tip
submission to Tipsoft.

Check for homes with video surveillance. Ask to sce video if there is any
possibility the suspects may have passed by to and from the location of /
occurrence. ,

Contacting the SRO’s to help develop intelligence and leads from students.
Contacting Classification section at jail to identify associates of people being
sought, through things like visitor’s lists, inmate mail, etc.

Consider contacting other agencies (if appropriate), such as Code Enforcement for
assistance, or other nearby agencies (i.e. NPRPD, Pinellas 8.0., TSPD to
determine if they have experienced similar problems and if they have developed
any leads).

Contacting that subdivision’s HOA/CDD board member, if applicable, to provide
and solicit information.

Contacting that subdivision’s private contract security, if applicable, to provide
and solicit information.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 35 of 60 PagelD 2384

« Arranging for specialized units to assist with random patrols and to blanket the
area, such as:

* Warrants

* Motors/Step
* ACE

* STAR

* CSU (can help with neighborhood canvass)

* SRO (after school hours)

* Sex Offender Unit

« DOC (Probation and Parole) for probation checks

Many of these task can and should be implemented immediately. Rapid deployment of resources
is the key. Delaying implementation allows the possibility for the criminal element to continue
unabated.
It is understood that all the listed tasks will not be completed by the day shift Lieutenant.
Effective collaboration and communication is the key to seamlessly integrating these strategies
and preventing redundant efforts. For instance, the dayshift Lieutenant may develop a list of
warrants in and around the target area, however, they may not have had the time or the resources
necessary to begin serving them. Any incomplete tasks are documented in the operational plan
and passed to the night shift Lieutenant for completion. The night shift Lieutenant will then
work on completing the tasks and adding new ones, if appropriate. This process continues until
all necessary tasks are completed.
It is also understood that as new information arises, the plan may change. Therefore, it is crucial
that the plan remain fluid and flexible to adjust accordingly. For this approach to be effective, all
lieutenants must focus on the following:

* Know what crimes your people are responding to.

* Determine if the crimes are isolated or part of an emerging crime spree, pattern or trend.

« If determined to be an emerging crime trend, you will need to develop a strategic and

comprehensive response.
* Immediately implement this plan and prepare to pass this plan on to the next shift
Lieutenant for completion.

School Resource Officers (SRO)

SROs interact with middle school and high school students from within their school’s geographic
boundaries on a daily basis and are in a unique position to augment the agency’s ILP efforts in
several ways. SROs can offer valuable assistance in areas such as offender identification and
intelligence gathering. Often SROs will hear about past, present or future crimes wel] before
others in the law enforcement community.

Performance Expectations:
* Patrol deputies and detectives should become acquainted with the SRO(s) assigned to
their area as they can serve as a very valuable source of intelligence.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 36 of 60 PagelD 2385

* The SRO Section can serve as a quick reference point for al] recent juvenile arrests
including documents case number, arresting deputy/officer, and school attended by
youth, charge.

* SROs are available to distribute “Caught on Camera” photos to staff at their school by
email in an attempt to identify suspects.

Social Network Analysis

The Pasco Sheriff's Office recognizes the value of identifying criminal networks and formulating
crime prevention strategies by focusing on the relationships and connections within the
networks. Just as we have learned a small minority of offenders commit the majority of the
crimes in our community, we have also come to understand these same prolific and chronic
offenders are socially connected and their actions are often influenced or facilitated through
various members of their networks, By understanding these relationships, we will be much more
effective with our ILP crime reduction and prevention strategies. According to Dr. Fox, Mc Hale
and Novak (2015), “accurately identifying and controlling deviant social networks can not only
effectively reduce crime rates, but would also guide allocation of scarce resources to effectively
accomplish crime prevention.”

Social network analysis offers a unique analytical strategy for crime analysts to explore the
social relationships between individuals and groups, and visually represent the relationships
using sociograms. These visual maps allow analysts to examine complex data sets to discover
the social structures of the network and identify members with the most influence or importance
within the group. Unlike link analysis, SNA allows us to impact these human networks in the
way we strategically engage members based on the group dynamics. For example, link analysis
simply helps us take out the bad guy, but every time we take out the bad guy another one is
waiting in the wings, SNA goes further to offer an understanding of the trusted offender
network and consider the best strategies to disrupt, dismanile, or influence the group. If we can
visually map out the relationship types, affiliations, business ties, and other connections, we
begin to identify strategic opportunities to control the behavior of the network. Using RMS data,
field intelligence, and feedback from our deputies on each sociogram, analysts and law
enforcement can work together to illuminate these offender groups and plan effective
interdiction strategies to prevent crime.

Strategic Targeted Area Response (STAR)

For a variety of reasons, crime tends to generate hotspots of activity. Some hotspot locations are
short term (acute) problems while some are long term (persistent) problems. The key to effective
hotspot policing is to identify areas that are acute and persistent and to disrupt the crime patterns,
trends, etc.

The purpose of the STAR program and the related STAR teams, therefore, is to reduce and
disrupt crime in each respective STAR area through utilizing a wide array of tactics.

Each STAR area is created by analyzing acute and persistent crime trends and patterns. In most
instances, the STAR will represent an area that comprises both acute and persistent crime. The
effort will focus on a particular area for a minimum of 90 days unless compelling data suggests
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 37 of 60 PagelD 2386

the underlying crime problem is no longer present. This defined area is also referred to as “The
Box.”

The STAR team primarily focuses on reduction of the patrol suppressible crimes referred to as
the “Big 4” which are Robbery, Burglary, Auto burglary and Vehicle Theft. This is accomplished
through working closely with patrol units, investigative units and community groups to identify
and focus on prolific offenders impacting the area.

Performance Expectations:

Know where the STAR is in your district.

Know prolific offenders/persons of interest impacting the STAR.

Seek opportunities to innovatively impact crime, especially “Big 4” crimes in the STAR.

As a high crime area, develop and maintain rapport with STAR deputies and ACE detectives.

Surveillance

Surveillance may come in the form of mobile, stationary, electronic, aerial or foot surveillance.
A pre-operative briefing should be conducted with all deputies involved to inform them of their
expected duties and the goals of the operation. During this time, the lead deputy will
communicate what the specified radio channel will be, who the target of the surveillance is and
any other information pertinent to the target as well as the location or destination to be
surveilled. Consider the utilization of the unmarked /undercover vehicle assigned to each
district.

Tip Submissions

Often members receive information that does not necessarily warrant an actual offense incident
report. Examples include information received from a citizen about potential offenders of certain
critmes in an area, etc.

Once tips are submitted, the ILP Section will analyze the tip and the data will be stored in a
database for future use. If the tip has current investigative value or relates to a specific
investigation, it will be forwarded to the appropriate unit for follow up. The district secretaries,
the ILP Section Tip Manager and the Narcotics Section Tip Manager all have access rights to
close tips and it is important that each tip is properly closed when it is no longer immediately
actionable.

Members have access to the tip management database for investigative purposes. Deputies may
request a search on tips based on any key word that is listed in the original tip. For example, a
search can be performed on the keyword “Spider” and the system will populate all tips where the
word spider was mentioned in any way.

Tip submissions are only one way to become engaged in Intelligence-Led Policing and the
emphasis should remain on quality, not quantity. Tips should not be submitted in place of an
incident report or in addition to an FIR and when possible should contain actionable information
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 38 of 60 PagelD 2387

1

that can be analyzed to make arrests or prevent crimes. Deputies should not use the tip program
as a replacement for taking immediate action or completing an offense incident report.

Example of a Good Tip:

“While investigating a noise complaint at 123 Elm Street, the resident, James Smith, told me that
his neighbor at 125 Elm Street, John Jones, approx age 35, has been bragging about all the
stolen Ipads he has. Smith said Jones has even offered to sell him some Ipads a few months ago.”

Example of a tip with little value:
“An anonymous subject approached me at 7-11 at Moog and US 19 and told me that a guy
named Tommy is dealing drugs in the area.”

Narcotics Tip Criterta

For a tip to be assigned to Special Investigations, the tip needs to meet at least one of the
following criteria. Detectives can be assigned tips not meeting these criteria as dictated by
Supervisors. In no way do these criteria restrict a Narcotics Detective from working tips not
meeting these criteria.

Prolific Drug Offenders (those with extensive long term history}
* Violent drug tips
* Methamphetamine Labs
* Marijuana Grow Operations
* Related to Confidential Informants
* Tips that provide information on open/pending cases
* Doctor shopping cases
* Specific drug information when there is a history present
+ Gambling
« Gang Activity
Tips not meeting these criteria will either be closed out as information only, assigned to a patrol
district, or placed on the District Quickr site for deputies to work.

Section Six: Available Tools/Resources

Actionable Intelligence

Each week, the ILP Section publishes an Actionable Intelligence product which also list
intelligence gaps and requirements. As the name implies, this document lists areas where crime
pattems are happening and additional information is needed to help improve solvability and gain
situational awareness. Members are encouraged to use community contacts and enhanced patrol
techniques to collect and submit information for analysis. Deputies should also consider the
information contained in Collection Requirements as an opportunity to prevent crime through
engaging proven crime prevention practices Deputies should also consider the information
contained in the Actionable Intelligence weekly product as an opportunity to prevent crime
through engaging proven crime prevention practices, It is important that deputies use this
document as a source of situational awareness for their respective zone as it relates to critical
intelligence gaps.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 39 of 60 PagelD 2388

Performance Expectations:
* Review the Actionable Intelligence thoroughly upon receipt and
seek opportunities to gather information/intelligence needed. —
* Develop credible sources in and affecting your respective zone,
* Submit valuable tips and FIRs.

Crimereports.com

Crimereports.com is an external vendor of the sheriff's office. All records management data is
sent to this vendor on an hourly basis who then converts the information into a wide range of
usable data such as offense mapping, hotspots, etc. Its CommandCentral feature starts with a
real-time, customizable crime dashboard that gives deputies more than 1,000 ways to analyze
and view crime data and information. Deputies can choose their preferred layout, what they want
to see, and how they want to see it - including maps, area breakdowns, crime-type analysis, time
of day/day of week analysis, and more. Each district ILP Analyst is available to provide training
and to help customize each members “dashboard.”

Crime Stoppers

Crime Stoppers of Tampa Bay is a community based program, which is designed to bring law
enforcement, the news media and the citizens closer together in an effort to combat crime and
make the community a safer place to live. Crime Stoppers acts as a clearing house for
information... and encourages people who know about crimes or about people who have
committed crimes to call and give Crime Stoppers details. Crime Stoppers offers rewards to
people who call. People remain anonymous when they call. They do not know the identity of
people submitting tips or receiving payment/rewards.

On occasion, deputies will be assigned a Crime Stoppers tip to investigate. These tips are unique
and come with a disposition form that needs to be completed for administrative purposes. Rarely,
deputies will coordinate directly with Crime Stoppers. Tips received from Crime Stoppers will
be processed by the ILP Section. On those instances when our agency desires to enlist the aid of
Crime Stoppers, Major Crimes or the ILP Section will serve as the point of contact.

Electronic Signage

An effective means to prevent crime, solicit tips to help solve crime, and inform the public about
crime occurring in their area is usage of the electronic roadway signs. These signs are maintained
by the Citizen Support Services Section. The most effective messages are those that are no more

than three successive screens informing and directing the citizens.

BWI

BWI is the pawn database to which all pawn transactions that occur within Pasco County are
reported, BWI is the replacement for “FINDER” which was previously used by PSO. Authorized
users can query transactions by several different search parameters, including Name/Seller,
Vehicle/License Plate Number, and Article(s) pawned. To request a new user account, BWI can
be accessed through the agency intranet page under Links.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 40 of 60 PagelD 2389

Once a possible suspect is identified, for example, users can access BWI to determine if the
subject has any recently pawned items that matches stolen property. A reverse search may also
be performed and users can match unique pieces of property against items reported stolen. The
Article Query Advanced Search Section of BW1 is a valuable tool that can help aid in the
apprehension of suspects. Another use of BW1 is the Frequent Pawner and Scrapper Top Pawner
option which has been utilized to help aid in the identification of potential suspects. This option
may bring to light subjects that have been making frequent pawn transactions, but have not yet
been identified as persons of interest in local criminal activity. For additional assistance, please
contact an ILP Analyst.

Mapping

One of the biggest innovations in law enforcement in recent years is the implementation of
geographic information systems (GIS) or mapping. GIS integrates hardware, software, and data
for capturing, managing, analyzing, and displaying all forms of information related to a specific
geographic place of interest.

GIS allows us to view, understand, question, interpret, and visualize data in many ways that
reveal relationships, patterns, and trends in the form of maps, globes, reports, and charts. Our
mapping capabilities allow us to accomplish such tasks as defining where things are, quantities,
densities, what’s nearby and how conditions are changing. Common uses within our agency
includes maps illustrating locations of crimes, offender addresses, persons of interest, hotspots,
crime density changes and geographic profiling which examines the relationship of crime to
offender locations.

Social Media Analysis

Geofeedia is a social media management platform that lets members search, engage with, and
analyze real-time social media content by location, from anywhere in the world, with a single
click. Starting the search is as easy as drawing on a map. Members may search for any location
in the world, from an entire city to a specific address, and visualize real-time, location-based
social media content in a matter of seconds. This service allows members to discover and
ageregate geolocation social media posts from any user-defined worldwide location, monitor
multiple locations in real-time, archive, curate and share social media content, and analyze
patterns and trends from location-based social media data.

Surveillance Camera Registration

Security cameras are a valuable component to identifying criminals. As patt of this effort, our
agency uses the Crimereports.com camera registration program. Deputies can encourage willing
citizens to assist our crime fighting efforts by securely identifying and registering the location of
their residential or commercial security cameras. As users sign up, providing their contact
information, camera information, and location, the information will automatically be available to
you. Whenever there is a crime, you can access the list of registered cameras and contact the
owners, saving you time and effort during emergency responses and investigations.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 41 of 60 PagelID 2390

i .
1

Top § and Target of the Month

The TOP-5 and Target of the Month are produced by ILP and are individuals identified as being
the “worst of the worst.” For an individual to be placed on this product, the question must be
answered about him/her “if this person is removed from the area, will it result in a significant
impact by decreasing crime in the area?” Along with this product will be tied the “spider chart”
which will identify all the known associates of the target. The ILP district analysts will determine
the appropriate targets for both products and present those name(s) to the district commanders.
Both products wiil be presented by the analyst at the weekly district AIMs and at the quarterly
AIMs. The TOP-5 product will be used for long term targets and the Target of the Month will be
utilized for short term targets. Both targets will be on the [LP Intranet site and available 24/7 to
all PSO members.

TLO

TLO is a web-based research tool allowing users to search for information on persons or places
of interest. The search can be based on incomplete source information such as partial tags or
yehicle information and is used to identify people and determine possible addresses, phone
numbers, family members, and associates, among others. Deputies have full access to this
program.

Unified Report

The Uniform report is a summary of the "morning report” with additional entries from the cities
in Pasco County. Each report begins with a list of the "Big Four" patrol suppressible crimes,
namely burglary, auto burglary, vehicle theft and robbery that occurred in the county during the
previous time period.

Each daily report contains a list of the previous day's accurrences and the Monday report will
contain the weekend data, In addition to this information being emailed, it is also available in the
ILP Quicker site under the heading "Uniform Daily Report.”

Section 7: Best Practices and Activities/ Operational Plan Examples

Law Enforcement

¢ Learn as much as possible about prolific offenders, probationers and other persons of
interest in your assigned area to include known acquaintances, vehicles, locations
frequented, and previous M.O. for prior offenses, etc. Share this information via tips,
emails, and other forms of communication with other stakeholders.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 42 of 60 PagelD 2391

* Learn the location of the STAR and strive to gain a full understanding of the nature of the
problems occurring. Develop and maintain rapport with deputies assigned to the STAR.

* Use Crimereports.com, One Solution and other available resources to remain abreast of
existing and emerging crime trends in your area. Sign on daily to see where and when
crimes are occurring.

* On every call for service, investigate thoroughly and look beyond the call for service.
Cnce complete, prior to leaving ask the persons interviewed if they have information
about any other crime they may want to share regarding possible offenders or offenses
occurring in the area. (Use judgment when pursuing this opportunity.) Document
accordingly via tip or offense incident report.

* While transporting arrestees to jail, develop a rapport with the arrestee. If he or she has
invoked Miranda, do not ask any questions about their crime whatsoever. However, you
may ask them if they know of other unrelated crimes committed by other people.
Document accordingly.

* . Approach the neighborhood check process as an opportunity to share information with
the public in near real time about crimes in their area instead of merely a necessary
component of an incident report.

* Seek opportunities to generate tips and FIRs as a means of gathering information and
intelligence. Document the basis of the FIR or tip. In other words, articulate why it was
worthy of documentation and/or relate it to recent crimes in the area. Quality is far more
important than quantity.

* Review the collection requirement thoroughly upon receipt and seek opportunities to
gather information/intelligence needed.

Detention

* Interview inmates processed in booking for potential intelligence and tips. If TOP-5 is
processed, interview and make mandatory notifications.

* Review email in Smart JailMail for potential information that can be used against the
inmate or lead to additional tips.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 43 of 60 PagelD 2392

Take quality mugshots. Document scars, marks, and tattoos with good photos and
descriptions.

Enter as much information in JMS as possible during processing.

Be cognizant of conversations amongst other inmates that may allow for investigation
opportunities. Reach out to [LO and IPS if needed. Allow these interviews to occur in an
environment that is away from other inmates to help protect the inmate and make him
feel more comfortable.

RapidID inmates to identify potential aliases. Query these additional names for potential
warrants and add them to the master name record in RMS.

Operationa! Plan-Rapid Deployment

On duty lieutenant (or affected zone sergeant) develops an operational plan, and starts an
email thread to the other lieutenants, zone sergeants, STAR, ACE, appropriate detective
sergeant, specialized units, SRO, ILP Analyst and district captain with the following:
* A synopsis of the event, such as “multiple auto burglaries in Bridgewater between
the hours of 0330 and 0500 hours.”
* What units responded out to the initial scene, such as Patrol, Forensics, K9, Air,
etc.
» Any potential evidence, such as video surveillance, fingerprints, etc.
* Items the suspects took (i.e. GPS, keys), if any during the event
* Any potential suspects, persons-of-interest information

Each shift lieutenant, or anyone who has updated information on the operational plan,
will add that information to the email thread, and send that email thread out via “reply
all” so everyone in the email thread is aware of the update. The following are suggested
activities to be completed by the Lieutenant (or affected zone sergeant):

* Providing ILP (and possibly Crime Stoppers) with BOLO information, to include
videos or photos to be placed on Caught on Camera

* Contacting PIO with information so it can be placed on the Sheriff's Office
Facebook page. If video or photos are available, they should be provided to the
PIO

* Contacting ILP Analyst to provide a list of warrants, juvenile pick up orders,
potential subjects, etc. in that affected area.

* Contacting CSU to have a sign board put in the affected area requesting citizens
provide information, lock their cars, etc.

« Arranging for neighborhood canvassing, enhanced neighborhood checks, .
distributing “lock your door” hangars in affected area. Any additional
information on additional criminal activity should be submitted via a tip
submission to Tipsoft

* Contacting the SRO’s to help develop intelligence and leads from students.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 44 of 60 PagelD 2393

* Giving high school SRO’s suspect vehicle information so they can check their
student parking lot for similar vehicles.
* Contacting Classification section at jail to identify associates of people being
sought, through things like visitor’s lists, inmate mail, etc.
* Contacting other agencies, such as Code Enforcement
* Contacting that subdivision’s HOA/CDD board member, if applicable, to provide
and solicit information
* Contacting that subdivision’s private contract security, if applicable, to provide
and solicit information
* Contacting newspaper delivery persons, post office delivery people, mosquito
control, etc. to give them information about suspects/vehicle description.
« Arranging for specialized units to assist with random patrols, to blanket the area,
such as:
« Warrants
* Motors/Step
« ACE
* STAR
« CSU (can help with neighborhood canvass)
« SRO (after school hours)
* Sex Offender Unit
* DOC (Probation and Parole) for probation checks

Operational Plan Outcome Examples

Auto Burglaries in Bridgewater Subdivision — ¥3

On 5/12/15 between 0400 and 0500 hours, eight delayed auto burglaries to unlocked vehicles
occurred in the Bridgewater subdivision. During a neighborhood canvass, surveillance video
from several residences was obtained and two suspects were seen committing the burglaries.
Forensics and Property Crimes responded to the scene. An operational plan was put into place
which led to the following results:

An email thread was started by the dayshift lieutenant, with the details of the cases, to
include MO, property stolen, investigation completed, and results of neighborhood check
(surveillance video).

The email thread was sent to all of the other D2 lieutenants, zone sergeants, property
crimes sergeant, district captain, STAR, SRO, and ILP. The email thread continued from
shift to shift with any updates to the investigation.

An enhanced neighborhood check was completed which resulted in videos being
obtained at 3 residences showing the suspects.

Directed patrols were performed in the neighborhood by each shift.

The video was submitted to Pasco SO PIO, and placed on the Pasco SO Facebook page.
An electronic sign board was placed on Curley Road, at the request of the lieutenant,
requesting citizens lock their cars, remove valuables, and report suspicious activity.
Information about the crimes was sent to the Bridgewater HOA/CDD president to send
out to residents.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 45 of 60 PagelD 2394

+ An anonymous tipster identified one of the suspects (juvenile) from the Pasco SO
Facebook page.

* PCU detectives went to Wesley Chapel High and obtained the identity of the suspects,
from school staff. The suspects now attend James Irvin Educational Center.

* PCU detectives went to James Irvin Educational Center and confirmed the suspect
identity with SRO.

* On 05/19/15, PCU detectives search and locate both suspects, and recover stolen property
at their residences. Both suspects arrested on 7 auto burglaries, as well as possession of a
controlled substance.

Armed Robberies/Attempted Armed Robberies to CVS/Mobil Gas/Taco Bell — Y4/Y6

On 09/23/2015 at approximately 0158 hours and 0753 hours in Land 0’ Lakes and Wesley
Chapel, there was an attempted armed robbery at Taco Bell, and two armed robberies at CVS
and a Mobil gas station. All three incidents have similar suspect descriptions. During the Taco
Bell attempted armed robbery, the suspect pointed a gun at the employees, but was unable to
gain entry into the business and he fled on foot. A perimeter wes sei, and K9 responded along
with Hillsborough County Sheriff's air unit but the suspect was not found. Forensic responded to
process the scene. Hillsborough County Sheriff's Office advised they had a Robbery with a
similar MO off Bruce B Downs at a pizza restaurant.

At approximately 0630 hours, day shift and night shift Yankee responded to CVS for a robbery
call. A masked suspect came into the store and demanded money from the cash register. The
suspect had what appeared to be a short barrel revolver. After receiving money from the
register, the suspect departed in a west bound direction on foot. A perimeter was established and
K9 and the air unit were called out. Other units from the agency also responded, to include D1
and D3 patrol and detectives, Warrants, Ag Unit, Motors, and Major Crimes. Prior to K9, Air,
and some of the other units arriving on scene, another armed robbery (see below at Circle
K/Mobile) with the same suspect description occurred west of the CVS, so resources were
deployed to that location.

At approximately 0753 hours, multiple units mentioned above were deployed to Circle K/Mobil
for a robbery call with the same suspect description/MO as above incident at CVS. The suspect
ran out of the store in an east bound direction and got into a small blue vehicle and fled the
scene. The multiple units were deployed to various intersections to BOLO for the vehicle, but
the vehicle was not observed. The multiple units were then deployed to conduct extensive
neighborhood/business checks in order to locate potential witnesses and video. The FBI
responded to the scene.

MCU arrested four suspects the night of the robberies due to the concentrated/coordinated efforts
of all the units who responded to the scene. This includes members from other districts.
Responding supervisors should remember there is no longer a restriction on who they request to
be deployed to assist in emerging crimes. If units need to be pulled from other districts to assist,
it should be done without resistance.

Auto Burglaries/Grand Theft Autos - ¥5
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 46 of 60 PagelD 2395

On 10/07/15 the District 2 STAR Team conducted proactive surveillance in the Wesley Chapel
area in reference to an emerging crime trend of auto burglaries and auto thefts from the area, At
approximately 0235 hours, STAR Team members observed people in three vehicles committing
burglaries in the Northwood Palms subdivision. When STAR attempted to conduct a traffic stop
on the vehicles, they fled, so STAR pursued them. Eventually, STAR was only able to stay with
one of the vehicles as they began to separate. The vehicle was pursued into Hillsborough and
Pinellas Counties where the vehicle eventually wrecked and the driver was arrested unharmed.
The D2 lieutenant monitored the entire pursuit and responded to St. Petersburg to help
coordinate efforts. A subject was arrested on multiple burglary charges, vehicle theft,
aggravated fleeing to elude, and aggravated assault on a law enforcement officer as he attempted
to strike a deputy with his vehicle while fleeing. Through this case, the STAR Team was able to
clear at least 10 cases with this arrest.

Auto Burglaries — ¥5

On 10/07/15 at approximately 0515 hours, third and first shift along with K-9 and Air responded
to Lexington Oaks after a citizen reported a burglary in progress. The first unit arriving went to
the reporting person’s location to obtain suspect information, while the next unit went to the
Lexington Oaks exit, to stop all traffic leaving the subdivision. While each vehicle was checked
leaving Lexington Oaks for the suspects, other responding units set up perimeter, awaiting K9’s
atrival. K9 Deputy Lennox was able to establish a track and apprebended three black males who
were all from East Tampa.

Multiple PCU2 units responded to assist, and the three suspects were arrested for 18 auto
burglaries and one grand theft auto, as the vehicle the suspects had arrived on scene in was stolen
from Tampa.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 47 of 60 PagelD 2396

Section 8: ILP: In Their Qwn Words

The information below is presented from the perspective of an actual patrol deputy who has
proven to effectively utilize the practices, tactics and tools of Intelligence-Led Policing.

Make contact with convenience store clerks. They are a great source of Intel and the bad guys
talk freely in front of them. If you have a good rapport with the clerks, they give you good info,
They tell me what vehicles bad guys are riding in and who they are hanging with.

Treat everyone you come in contact with respect, especially the ones you're arresting. I have
numerous subjects I have arrested multiple times, that still give me good Intel, because I treat
them with respect and don't demean them. I treat them the way I would like to be treated if I was
being arrested, unless they are giving me a reason to treat them differenily, at which point I let
them know who's in control of the situation.

Work people that hang out together. When you find there is a riff between subjects, especially
subjects dating, use that time to your advantage. Angry girlfriends or boyfriends will give all
kinds of info about what the other is doing when they're fighting.

Talk with residents in problem areas, they see all that goes on but rarely call in the info. I provide
my 3.0. email address and ask them to send me tag numbers of vehicles and updates of issues
they see going on. I also provide them the S.O. website info and how to send in tips. Taking a few
minutes to go back and talk with neighbors afterwards goes a long way with them, and shows you
care about what they are telling you, which usually results in better info from them.

During traffic stops, if it's not a criminal citation, I use verbal or written warnings whenever
Jeasible, If it is an arrestable offense, I'll let them sweat the thought of going to jail, and when
they ask if they're going to jail, I tell them there's a good possibility, but let me see what I can do.
I'l then try getting a conversation going with them to see what kind of Intel I can pull from them,
I find that if you are vague with what info you're looking for at first, they'll usually start
providing detailed info, and then let them run with it. Listening to them is key, if you interrupt too
much, you'll lose the conversation. I'll then tell them that due to them being so helpful, I'm just
going to write them a citation with a court date instead af taking them to jail.

Run tags! L'il sit across from the convenience stores where I know my offenders in the area tend to
hang out. Irun tag numbers to see who is driving and if they're legal. It also lets me now who
the subjects are, so when I have contact with them elsewhere, I call them by name. I find knowing
subjects before you have contact with them, and then calling them by name when you have
contact, confuses them, but gives me the upper hand. Then when J start conversing with them,
they don't know what I already know, and during the conversation, I let them run on. I find the
less [talk with them and just listen and acknowledge them, the more info they end up giving me
without even knowing they're giving it.

As with any dealings with offenders, they're going to lie, I let them lie to me, even when I know
they are, and let them think they're getting one over on me, When I talk with other subjects about
the same dealings, I pull the good Intel and do my best to separate the lies from the truth. I'll keep
the lies they tell me in mind, and use it against them when it helps my cause, which then usually
results in better Intel.

Finally, the main thing I tell subjects, especially the offenders providing info, ts that I will never
put their name in a report or tell anyone they gave me info, unless I am ordered by court. I don't
tell zone partners who gave me the info or tell other offenders that s0 and so told me this or that. I
continue to get good info because the subjecis know they are going to remain anonymous. It takes
some time to develop that kind of rapport, especially with offenders, but once they know you're
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 48 of 60 PagelD 2397

not telling where the info came from, they'll start calling and giving info on their own. I get a lot
of phone messages with subjects wanting to tell me things that are going on.

Section 9: Key Terms and Definitions

Hot Spot

A group of similar crimes committed by one or more individuals at locations within close
proximity to one another.

Examples: Eight daytime burglaries over the past four weeks at a suburban residential
subdivision, with no notable similarities in method of entry or known suspects; ten commercial
burglaries over the course of three weeks at businesses located within a half-mile radius during
overnight hours.

Information

Information is raw data; it could be an item obtained from a newspaper report, a statement made
by a confidential informant, or simply an observation made by a deputy during a traffic stop. In
and of itself, it is rare that action can or should be taken on raw, unevaluated information on its
own.

Intelligence .
Information that has been analyzed becomes intelligence, The process that turns raw information
into something useful is analysis; the product is intelligence, Information+Analysis =
Intelligence.

Pattern
A crime pattern is a group of two or more crimes reported to or discovered by law enforcement
that are unique because they meet each of the following conditions:

_ © They share at least one commonality in the type of crime; behavior of the offenders or
victims; characteristics of the offender(s), victirns, or targets; property taken; or the
locations of occurrence;

* There is no known relationship between victim(s) and offender(s) (i.¢., stranger-on-
stranger crime);

* The shared commonalities make the set of crimes notable and distinct from other criminal
activity occurring within the same general date range;

* The criminal activity is typically of limited duration, ranging from weeks to months in
length; and

* The set of related crimes is treated as onc unit of analysis and is addressed through
focused police efforts and tactics.”

Series

A group of similar crimes thought to be committed by the same individual or group of
individuals acting in concert.

Examples: Four commercial arsons citywide in which a black male, between the ages of 45-50,
wearing yellow sweatpants, a black hooded sweatshirt and a yellow “Yankees” cap, was
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 49 of 60 PagelD 2398

observed leaving the commercial structures immediately after the fire alarm was triggered; five
home invasion-style robberies involving two to three white males in their 20s wearing stockings
over their faces, displaying a silver, double-barreled shotgun, and driving a red 1980s Pontiac
Trans Am.

Spree

A specific type of series characterized by high frequency of criminal activity within a remarkably
short time frame, to the extent that the activity appears almost continuous,

Examples: A rash of thefts from auto at a parking garage over the course of one hour; multiple
apartments in a high-rise building burglarized during daytime hours on a single day.

Trend

A trend is a persistent, long-term rise or fall in data based on time and indicates a direction.
Crime trend information can be useful in alerting us to increases and decreases in levels of
activity. However, since crime trend analysis does not examine shared similarities between
specific crime incidents, a crime trend is not a crime pattern.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 50 of 60 PagelD 2399

References

Boba, R. (2009). Crime analysis with crime mapping. Thousand Oaks, CA: Sage.

Boba, R., & Crank, J. (2008). Institutionalizing problem-oriented policing: Rethinking problem
identification, analysis, and accountability. Police Practice and Research, 9 (5), 379-393,

Carter, P. (2009). Law enforcement intelligence: A guide for state, local, and tribal law
enforcement agencies, second edition. Washington DC: U.S. Department of Justice, Office of
Community Oriented Policing Services,

Center for Problem-Oriented Policing. A Theory of Crime Problems, 1994, 22 September 2015
<hitp://www.popcenter.org/learning/pam/help/theory.cfm#banner>.

Center for Problem Crowe, Timothy D. Crime Prevention Through Environmental Design
(CPTED). Woburn, MA: Buttterworth-Heinemann, 1999.

Oriented Policing (www.popcenter.org)

Eck, J., Chainey, S., Cameron, J., Leitner, M., & Wilson, R. (2005). Mapping crime:
Understanding hotspots. Washington, DC: U.S. Department of Justice, National Institute of
Justice.

Federal Bureau of Investigation. (2013). Intelligence Cycle. Retrieved 2013, from FBI.Gov:
hitp:/Awww.fbi.gov/about-us/intelligence/intelligence-cycle

Fox, A., Novak, K., McHale, J. (2015). Using Social Network Analysis to Guide Law
Enforcement Strategies. Translational Criminology, Fall 2015, 6-8.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 51 of 60 PageID 2400

1

"Having an Impact on Crime." Ratcliffe, Jerry. Intelligence Led Policing. NY: Routledge, 2008.
166-172,

National Counter Terrorism Center. (2004). Intelligence Reform and Terrorism Prevention Act of
2004, Retrieved 2013, from nete.gov/docs/pl108_458.pdf: nete.gov/does/pl108_458.pdf

Ratcliffe, J. (2008). Zntelligence-Led Policing, Portland: Willan Publishing.

US Department of Justice. (2003). National Criminal Intelligence Sharing Plan. Washington,
DC: Government Printing Office.

Additional Readings

Reducing Crimes through Intelligence Led Policing by Bureau of Justice Assistance
https://www.neirc.gov/documents/public/reducing crime through ilp.pdf

Policing Problem Places: Crime Hot Spots and Effective Prevention by Anthony Braga and
David Weisburg.

Implementing Responses to Problems (USDOJ COPS publication http://ric-zai-
inc.com/ric.php?page=detail&id=COPS-P131)

Crime Prevention Research Review Police Enforcement Strategies to Prevent Crime in Hot Spot
Areas (USDOSJ COPS publication http://ric-zai-inc.com/ric.php?page=detail&id=COPS-P140)

Problem-Solving Tips: A Guide to Reducing Crime and Disorder through Problem-Solving
Partnerships (USDOJ COPS publication http://ric-zai-inc.com/ric.php?page=detail &id=COPS-
P19)
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 52 of 60 PagelD 2401

Addendum

Strategic Targeted Area Response (STAR) Team Manual

Introduction

The Strategic Targeted Area Response (STAR) Team was created as an important part of the
agency’s crime fighting strategy. For the STAR Team to be successful, the principles that guide
the STAR Team’s thinking and actions must be clear. This manual was developed to eliminate
any contusion regarding the STAR Team’s mission, objectives, strategies, expectations and
overall philosophy.

Mission, Objectives and Expectations
The Strategic Targeted Area Response Team is dedicated to reducing the top 4 UCR crimes in
the district, with particular emphasis inside the STAR box and the immediate surrounding area.

As aresult, there is an expectation that the STAR Team will spend 50% of their time working
inside the STAR box (and the immediate surrounding area). The team will utilize various
strategies while operating within the STAR box. All strategies must be centered on the
following three objectives:

+ Prevent crime (with particular emphasis on the Big 4)

* Reduce the public’s fear of crime (with particular emphasis on the Big 4)

* Solve crime (with particular emphasis on the Big 4)

The 50% time reference is not a meaningless percentage designed to promote meaningless

- activity. Instead, this expectation was created to enhance accountability to ensure our STAR
Teams are focusing their efforts where those efforts are most needed, The goal is effectiveness,
not busy work.

STAR Team membets must engage all available resources to assist them in accomplishing their
mission and objectives.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 53 of 60 PagelD 2402

\

Strategic Focus

The STAR Team is expected to actively work with other PSO members (particularly ACE and
ILP) and outside agencies to identify and target prolific offenders. They will also assist in
responding to emerging crime patterns and trends. They will regularly develop missions to
target the “Top 5” and “Target of the month.” Due to the fact that 6% of the criminals commit
60% of the crime, targeting prolific offenders should be an important part of daily crime fighting
strategies.

In instances where these missions cause STAR Team members to leave the STAR box, they will
check out “Signal 15” and document the top 5, target of the month, and/or emerging crime
trend/location they are working on. Occasionally, STAR Team members will assist other
Districts with EAPs and special missions. All the above listed activities outside the STAR box
will dominate the remaining 50% of the STAR Team’s time.

Assignments outside scope of regular duty

STAR Units are not the “Fugitive Apprehension Squad” for Property Crimes. However, they
can assist with picking up prolific offenders when detectives develop Probable Cause to make an
arrest.

Tip Procedures

STAR Units will not be assigned random tips/complaints outside the STAR box. However,
STAR members should expect that tips outside the STAR box related to the STAR. box will be
assigned for investigation and clearance. Regardless of the nature of the tip, STAR Team
members will act on the tip with an emphasis on preventing and solving Big 4 Crimes.

Tip Pretocol

STAR Team members are encouraged to access the tip management database for investigative
purposes. STAR Team members may conduct a search on tips based on any key word that is
listed in the original tip. For example, a search can be performed on the keyword “Spider” and
the system will populate all tips where the word spider was mentioned in any way.

STAR Team members will interact with members of the community (to include arrestees,
suspects, victims, and witnesses) with a strategic focus on developing actionable intelligence,
with particular emphasis on Big 4 crimes inside and around the STAR box area.

An example of this type of information would include information received from a citizen about
potential offenders of certain crimes in an area, etc.

When appropriate, STAR Team members will document this information via a tip submission.
Once tips are submitted, the ILP Section will analyze the tip and the data will be stored ina
database for future use. If the tip has current investigative value or relates to a specific
investigation, it will be forwarded to the appropriate unit for follow up. The district secretaries,
the ILP Section Tip Manager and the Narcotics Section Tip Manager all have access rights to
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 54 of 60 PagelD 2403

i :
i

close tips and it is important that each tip is properly closed when it is no longer immediately
actionable.

Tip submissions are only one way to become engaged in Intelligence-Led Policing and the
emphasis should remain on quality, not quantity. Tips should not be submitted in place of an
incident report or in addition to an FIR. When possible, submitted tips should contain actionable
information that can be analyzed to make arrests or prevent crimes. STAR Team members
should not use the tip program as a replacement for taking immediate action or completing an
offense incident report.

Example of a Good Tip:

“While conducting an enhanced neighborhood check at 123 Elm Street, the resident, James
Smith, told me that his neighbor at 125 Elm Street, John Jones, approx age 35, has been bragging
about all the stolen Ipads he has. Smith said Jones has even offered to sell him some Ipads a few

months ago.”

Example of a tip with little value:
“An anonymous subject approached me at 7-11 at Moog and US 19 and told me that a guy
named Tommy is dealing drugs in the area.”

STAR “Box”

The STAR box is developed using crime statistics and hot spot trends and patterns to help
identify the area within a specific district that is experiencing consistent, heightened top four

UCR crimes (aka Big 4 - robbery, burglary, auto burglary and auto theft). The STAR box area is
targeted because crime is persistently dense in this area over an extended period of time.
Generally, the STAR box area accounts for 20%-25% of the total amount of Big 4 crimes
occurring in our district. The data utilized to determine the STAR Box location is re-evaluated
every 90 days to ensure the STAR Team’s efforts are consistently focused in the areas that need

it most,

Pro-arrest Philosophy

When operating in the STAR Box, our philosophy will be pro-arrest in nearly every situation
where probable cause exists and will strategically support the mission. Decisions to arrest for
crimes not part of the mission will be made on an individual basis.

Assisting Patrol

STAR Team members will assist with major events and significant calls for service throughout
the district, when needed. This does not apply to standard calls for service. When STAR Team
members assist patrol on a call for service, there needs to be exigent circumstances to justify this
departure from their primary mission. Immediate officer safety related calls and crimes in
progress where STAR Units are close by are examples of calls for service where it is appropriate
to assist.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 55 of 60 PagelID 2404

Crime Experts

To be effective in your mission and objectives, STAR Team members are expected to know and
understand what criminal activity is occurring in the STAR box, with particular emphasis on Big
4 crimes and emerging crime trends. They are also be expected to understand any emerging
crime trends occurring outside the STAR box that may impact the STAR box,

STAR Team members should learn as much as possible about prolific offenders, TOP 5, the
Target of the Month, (both inside and outside the STAR box, with particular emphasis inside the
STAR box) to include their acquaintances, vehicles owned/used, locations frequented, previous
M.O. for offenses, etc. Knowledge and understanding of these issues will drive strategies and all
activities. There are several ways to obtain this crucial information:

* Review and engage ILP’s weekly “Actionable Intelligence” document to understand the
issues in our district, with particular emphasis and examination of the Big 4 crimes inside
the STAR box. Big 4 crime trends occurring outside the STAR box should also be
examined thoroughly.

* Learn and regularly use the Crimereports.com website to assess real time stats regarding
STAR Box criminal activity and district wide crime trends.

* Engage ACE, Platoon Commanders, Sergeants, community leaders and others to gain a
betier understand of the issues within the STAR box.

STAR Team members will use the above noted resources to regularly identify potential prolific
offenders that our members need to target. STAR Team members will forward this information
up the chain with an explanation as to why the person(s) should be targeted. These individuals
will be further vetted by ILP prior to being added to the target list (TOP 5 or Target of the
Month),
As STAR Team members examine crime trends, it is important to ask strategic questions to help
truly understand the crime problem and the best possible solutions to the problem. STAR Team
members should ask:

* “Why is it happening here and not somewhere else?”

« “How long has it been happening and why did it start?”

° “Will the problem recur or return once law enforcement leaves?”

When conducting an analysis, it is essential to clearly and concisely communicate your efforts to
other stakeholders to avoid unnecessary duplication of efforts.

Effective Communication

Inter-agency and intra-agency communication is a crucial component of the Pasco Sheriff's
Office ILP Model. The elimination of “information silos” is an important first step,
“Information silo” is a term that refers to people or groups who are incapable of sharing
important information. Information silos are counter-productive to ILP and in stark contrast to
our operational approach of “We fight as one.”

Therefore, it is incumbent for STAR Team members to make a concerted effort to share
information regularly with members of other units as part of a formal and informal process. This
sharing, at a minimum, should include informative emails to ILP, ACE, PCU, School Resource
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 56 of 60 PagelD 2405

Officers and Platoon Commanders to encourage partnership and avoid unnecessary duplication
of efforts.

Effective Communication with ILP Analysts

This issue is of such extreme importance that it deserves special emphasis. The Pasco Sheriff's
Office Criminal Intelligence Analysts are tasked with gathering, analyzing, and interpreting data
from a wide array of internal and external sources to create tactical, strategic and operational
intelligence products that meet both current and long term planning needs.

Districts will always have at least one criminal intelligence analyst assigned to assist in crime
fighting efforts. STAR Team members are encouraged to communicate, share pertinent
information and develop a dialogue directly with our criminal intelligence analyst to gain and
provide situational awareness for the STAR area and/or emerging crime trend(s),

Attendance at AIM (Actionable Intelligence Meetings)

STAR Team members will attend and actively participate in weekly Actionable Intelligence
Meetings. The weekly AIM is comprised of at least one representative from every section in the
agency. This is by design and is intended to include areas that might not appear (on the surface)
to have a role in such a meeting. This includes Court Services, Court Process, Child Protective
Investigations, Forensics and School Resource.

These areas can contribute a wealth of valuable information generated from their unique area of
operation. Department of Juvenile Justice, Probation and Parole, other state agencies, and law
enforcement agencies within and surrounding Pasco County will also be encouraged to attend,

The focus of AIM is on hot spots, trends, prolific offenders, and information sharing. it also
serves as de-confliction between units who unknowingly may be working the same target. Each
meeting is based on crimes affecting our district.

The intelligence analysts will begin each meeting with offender and trend data for the area in
question, Attendees weigh in on the information presented. While this meeting is moderated by a
supervisor, it is not a roll call style meeting. It is intended to provide a free flow of information.

In addition to the inherent information sharing, the meetings also serve to eliminate the
aforementioned “information silos.” With obvious exceptions, all units are required to share the
persons and areas of focus to allow for a holistic approach to solving their problems. In other
words, we seek to integrate an “all crimes” approach to every case. For example, rather than
working a drug dealer for drugs only, we would seek to integrate Economic Crimes, Property
Crimes and Major Crimes, when possible, to explore other crimes that may be related to the
suspect’s drug involvement.

AIM Expectations
STAR Team members should prepare to share and seek information related to their mission,
goals and objectives. This includes information related to criminal activity within the STAR,
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 57 of 60 PagelD 2406

Box, identification of prolific offenders, identification of crime trends, TOP 5, Target of the
Month and pending investigations and/or persons of interest.

Strategie Partnerships
STAR Team members will be expected to attend select community meetings in the STAR box
and participate in select meetings with other PSO members and outside agency members to
nurture strategic relationships. STAR Team members must understand that these strategic
relationships will greatly enhance their ability to accomplish their mission. These outside
agencies include, but are not limited to, the following:

+ Municipal Law enforcement agencies inside and adjacent to Pasco County.

¢ Area Sheriff's Offices

¢ Parole and Probation

* Juvenile Justice (Probation)

* Code Enforcement

+ ATF (gun related charges), ICE and other federal agencies

« Alcohol, Beverage and Tcbacco

* HOA and other community organizations (in and related to the STAR Box)

* County Attorney

* Building Officials

STAR Team members must explore how these strategic relationships can enhance their crime
fighting efforts. For instance, Parole and Probation has the ability to control the actions of
prolific offenders under their supervision. Therefore, STAR Team members should regularly
consult and plan missions related to probation checks for individuals who reside inside the
STAR box. Special attention must be given to foster this relationship.

Strategic Practices

Siar Team members can and will be creative and flexible in their strategic activities. In addition
to what has already been described, the STAR Team will utilize various strategies to accomplish
their mission and objectives. This includes, but is not limited to, the following activities:

* Strategic, directed patro! in the STAR box in a marked unit. Traffic stops and citizen
contacts should be driven by a desire to prevent crime, reduce the public’s fear of crime
and solving crime, with particular emphasis on the Big 4.

+ Strategic directed patrol and surveillance in unmarked units. Traffic stops and citizen
contacts should be driven by a desire to prevent crime, reduce the public’s fear of crime
and solve crime, with particular emphasis on the Big 4.

* ‘Targeted knock and talks (with emphasis on-identifying and targeting Big 4 offenders,
even if the location is narcotics related).

* Request a list of recent Big 4 cases in the STAR box that have been recently inactivated,
Review cases and consider strategies to develop leads. This will likely include enhanced
neighborhood checks. Pathways to and from the incident location should be thoroughly
examined for surveillance cameras and other leads that may have been overlooked during
the initial LEO response.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 58 of 60 PagelD 2407

* Regularly obtaining lists of active JPOs in and around the STAR box (priority given to
Big 4 offenders). Serve the JPOs and plan sweeps when appropriate.

* Regularly searching for and executing warrants in and around the STAR box (priority
given to Big 4 offenders).

* STAR Team members have flexibility in regards to vehicles used, uniforms worn (PSO
related or dressed down, when appropriate) and resources needed, Be creative as you
pursue effectiveness. Some of your strategies will involve trial and error, which is
acceptable and expected.

+ Consider utilizing strategies that involve resources that are not readily available. We can
explore ways to obtain and/or borrow needed resources, if necessary. For instance, if we
are having problems with vehicle thefts, consider taking steps to find and utilize a bait car
with a kill switch.

* Check BWI and research top pawners. Many of these people live in the STAR Box and
are solid targets. Top pawners who live outside the STAR Box can be documented in an
ILP tip for follow up by ACE or others.

* Identify adults on probation in the STAR box (with particular emphasis on Big 4
offenders). Conduct probation checks (in cooperation with Parole and Probation) to
ensure compliance and strict accountability.

+ Identify juveniles on probation in the STAR box (with particular emphasis on Big 4
offenders), Conduct probation checks (in cooperation with JPOs) to ensure compliance
and strict accountability.

« STAR Team members should consider using strategic trash pulls on narcotics related
residences located in the STAR box. The emphasis should always be to use our response
to narcotics and other criminal activity with a clear motivation and focus on obtaining
BIG 4 information as we address the other issues.

* Utilize County Ordinance citations as a strategic tool to target prolific offenders and
problem locations within the STAR box. Coordinate missions with Cpl. Art Madden and
Code Enforcement to conduct STAR box Code Enforcement blitzes,

* Explore utilizing Nuisance Abatement and Minimal! Housing standards to target prolific
offenders and problem locations within the STAR box. This will require active
cooperation with the County Attorney and Building Officials.

Again, the examples listed above have been provided to model practical strategies that show how
the principles explained in this document can be put into practice. Over time, we will add to this
list as we explore and discover effective crime fighting strategies.

Crime Prevention

A key component of ILP is our agency’s effort to reduce and prevent crime from occurring. An
important aspect of preventing crime is to provide information to citizens and businesses through
a variety of means to create awareness. The goal is to cause self-induced behavior modification
to make them less likely to become victims of crime, thus effectively reducing incidents of
crime.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 59 of 60 PagelD 2408

Law enforcement agencies have long known the benefits of keeping the public informed about
the state of crime in their community, and what LEOs are doing about it. This has historically
been conducted via face-to-face meetings with individual citizens or citizen groups.

Modern technology has also increased the capabilities available to law enforcement agencies to
educate the public about crime prevention, STAR Team members should consider various ways
to disseminate crime prevention information with the goal of creating citizen awareness via the
following techniques:

* Online resources such as websites, email distribution groups, social media accounts such
as PSO Facebook, PSO Twitter, PSO Pinterest, PSO Instagram and PSO YouTube; PSO
cell phone apps., etc.

* Handouts, flyers, door hangers, etc.

* Publicity campaigns such as “Keep What’s Yours”, Shoplifting PSAs, Don’t Drink and
Drive.

Crime Prevention Strategies

Identifying crime patterns and working to disrupt those patterns though public awareness efforts
can occur in many forms. As STAR Team members make contact with citizens and community
leaders in the STAR box, they must learn and participate in crime prevention strategies. STAR
Team members must understand and take an active role in using crime prevention principles to
educate citizens and businesses on how to avoid being a crime target.

Among other benchmarks already listed, the STAR Team’s effectiveness will be measured by
their engagement in effective crime prevention strategies.

During citizen contacts, community meetings and enhanced neighborhood checks, STAR Team
members will utilize crime prevention methods to inform residents of emerging crime trends in
their area. STAR Team members will offer tips to these citizens on how they can avoid being
victimized (i.e, locking vehicle and home doors, closing unattended garage doors, installing
motion lights, installing surveillance cameras, encourage citizens to park in their driveway close
to the home, encouraging proper landscape maintenance to discourage concealment
opporiunities, etc.).

To assist in implementing effective crime prevention strategies, consider the following:

* Examine criminal trends and try to determine what opportunity the criminal is exploiting
and plan prevention efforts accordingly. Crime patterns will generally relate to an
“offender, place, or victim” problem. .

* Ifitis an offender problem and there are no commonalities among the victims, pursue
opportunities to strategically patrol the area during opportune times, visit prolific
offenders, etc.

* Ifitis a place problem, try to identify what about the place is attracting crime and take
appropriate measures. For example, if there are numerous foreclosed houses in the area in
disrepair, work with Code Enforcement to address. Determine if the crimes are occurring
along frequently traveled routes that criminal may use and determine if there are
opportunities to alter or impact these paths.
Case 8:19-cv-00906-CEH-AAS Document 121-11 Filed 08/07/19 Page 60 of 60 PagelD 2409

» Ifitis a victim problem, consider marketing campaigns directed at the
residents/businesses outlining what they can do to mitigate their potential for
victimization. Examples include flyers (or other crime prevention literature), electronic
signage, community meetings, newsletters, etc.

* Always be sure to have a coordinated effort that is approved by your District Commander
to guard against duplication of efforts,

Daily Reports

The STAR Team Corporal (or designee) will provide the Property Crimes Sergeant, District
Investigative Lieutenant, and Captain with a daily emai! documenting the STAR Team’s activity
for the day. This report is not intended to simply document arrests or other law enforcement
activity, Although this activity is important and should be documented, the reason behind the
activity should also be included. In summary, this report should be written in a way that clearly
reveals the STAR Team’s activity is based upon the principles contained in this manual. This
report will be also added to morning report at the conclusion of every shift.
